United States Court of Appeals
      for the Federal Circuit
                ______________________

STARR INTERNATIONAL COMPANY, INC., IN ITS
OWN RIGHT AND ON BEHALF OF TWO CLASSES
     OF OTHERS SIMILARLY SITUATED,
            Plaintiff-Appellant

                           v.

                  UNITED STATES,
               Defendant-Cross-Appellant

   AMERICAN INTERNATIONAL GROUP, INC.,
                 Defendant
           ______________________

                 2015-5103, 2015-5133
                ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:11-cv-00779-TCW, Judge Thomas C.
Wheeler.
                ______________________

                 Decided: May 9, 2017
                ______________________

        DAVID BOIES, Boies, Schiller & Flexner, LLP, Ar-
monk, NY, argued for plaintiff-appellant. Also represent-
ed by ANTHONY T. KRONMAN; ROBERT J. DWYER, ALANNA
C. RUTHERFORD, New York, NY; AMY J. MAUSER, Wash-
ington, DC; GREGORY S. BAILEY, RYAN STOLL, Skadden,
Arps, Slate, Meagher & Flom LLP, Chicago, IL; JOHN
2                         STARR INTERNATIONAL COMPANY      v. US



GARDINER, New York, NY; CHARLES FRIED, Cambridge,
MA.

    MARK B. STERN, Appellate Staff, Civil Division, Unit-
ed States Department of Justice, Washington, DC, argued
for defendant-cross-appellant. Also represented by
JEFFREY ERIC SANDBERG, KAREN SCHOEN, BENJAMIN C.
MIZER.

    JOHN S. KIERNAN, Debevoise & Plimpton LLP, New
York, NY, for amicus curiae Federal Reserve Bank of New
York. Also represented by LINDSAY C. CORNACCHIA,
NICHOLAS C. TOMPKINS; SHARI D. LEVENTHAL, MEGHAN
MCCURDY, Federal Reserve Bank of New York, New York,
NY.

    DENNIS M. KELLEHER, Better Markets, Inc., Washing-
ton, DC, for amicus curiae Better Markets, Inc.
                 ______________________

Before PROST, Chief Judge, REYNA and WALLACH, Circuit
                       Judges.
       Opinion for the court filed by Chief Judge PROST.
    Opinion concurring-in-part and concurring-in-the-result
               filed by Circuit Judge WALLACH.
PROST, Chief Judge.
    Around September 2008, in the midst of one of the
worst financial crises of the last century, American Inter-
national Group, Inc. (“AIG”) was on the brink of bank-
ruptcy and sought emergency financing. The Federal
Reserve Bank of New York (“FRBNY”) granted AIG an
$85 billion loan, the largest such loan to date. Central to
this case, the United States (“Government”) received a
majority stake in AIG’s equity under the loan, which the
Government eventually converted into common stock and
sold.
STARR INTERNATIONAL COMPANY   v. US                      3



     One of AIG’s largest shareholders, Starr International
Co., Inc. (“Starr”), filed this suit alleging that the Gov-
ernment’s acquisition of AIG equity and subsequent
actions relating to a reverse stock split were unlawful.
The U.S. Court of Federal Claims (“Claims Court”) held a
trial on Starr’s direct claims, for which Starr sought over
$20 billion in relief on behalf of itself and other share-
holders. The Claims Court ultimately held that the
Government’s acquisition of AIG equity constituted an
illegal exaction in violation of § 13(3) of the Federal
Reserve Act, 12 U.S.C. § 343, but declined to grant relief
for either that adjudged illegal exaction or for Starr’s
reverse-stock-split claims. Starr appeals the denial of
direct relief for its claims. The Government cross-appeals,
arguing that Starr lacks standing to pursue its equity-
acquisition claims directly or, alternatively, that the
Government’s acquisition of equity did not constitute an
illegal exaction.
    We conclude that Starr and the shareholders repre-
sented by Starr lack standing to pursue the equity-
acquisition claims directly, as those claims belong exclu-
sively to AIG. Because this determination disposes of the
equity-acquisition claims, the other issues regarding the
merits of those claims are rendered moot. We also con-
clude that the Claims Court did not err in denying relief
for Starr’s reverse-stock-split claims.
    We therefore vacate the Claims Court’s judgment that
the Government committed an illegal exaction and re-
mand with instructions to dismiss the equity-acquisition
claims that seek direct relief. We affirm the judgment as
to the denial of direct relief for the reverse-stock-split
claims.
4                       STARR INTERNATIONAL COMPANY     v. US



                     I. BACKGROUND 1
    The 2008 financial crisis exposed many of the major
financial institutions in the United States to substantial
liquidity risks. AIG was no exception.
    This case relates to injuries that the Government al-
legedly inflicted on AIG and its shareholders, including
Starr, in the process of saving AIG from bankruptcy.
                             A
    AIG is a publicly traded corporation with various in-
surance and financial services businesses. Around 2007,
it experienced a deteriorating financial condition due in
part to a collapse of the housing market. Leading up to
the 2008 financial crisis, AIG had become a major partici-
pant in various derivatives markets, including by guaran-
teeing a portfolio of credit-default-swaps (“CDSs”) sold by
one of its subsidiaries. These CDSs functioned like insur-
ance policies for counterparties holding debt obligations,
which in turn were often backed by subprime mortgages.
When the value of mortgage-related assets declined
during the 2008 financial crisis, counterparties demanded
that AIG post additional cash collateral pursuant to terms
of the CDSs or, in the event of a default, pay any remain-
ing positions. By September 2008, AIG was also facing
other financial challenges, including increased fund
returns from securities lending, a significant decline in its
stock price, the prospect of downgraded credit ratings,
and difficulty obtaining additional funding. These factors
contributed to mounting stress on AIG’s liquidity.




    1  The facts relied upon herein are not in material
dispute unless otherwise noted. We do not reach or
endorse any other factual findings made by the Claims
Court.
STARR INTERNATIONAL COMPANY    v. US                       5



     The situation came to a head on Friday, September
12, 2008, when AIG informed the FRBNY that it had
urgent liquidity needs estimated between $13 billion–$18
billion. 2 Over the weekend of September 13–14, AIG’s
liquidity needs ballooned to $45 billion, then to over $75
billion, threatening its very survival. On the morning of
Monday, September 15, another major financial institu-
tion, Lehman Brothers, filed for bankruptcy, which made
obtaining private funding even more difficult.
    By the following day, the FRBNY—realizing that an
AIG bankruptcy could have destabilizing consequences on
other financial institutions and the economy—invoked
§ 13(3) of the Federal Reserve Act (or “the Act”), 12 U.S.C.
§ 343. That statutory provision allows the Federal Re-
serve Board, “[i]n unusual and exigent circumstances,” to
authorize a Federal Reserve Bank to provide an interest-
bearing loan to a qualifying entity, “subject to such limita-
tions, restrictions, and regulations as the [Federal Re-
serve Board] may prescribe.”            12 U.S.C. § 343.
Specifically, an entity receiving such loan must “indorse[]
or otherwise secure[] [the loan] to the satisfaction of the
Federal reserve bank” and show that it “is unable to




    2   The FRBNY is one of twelve Federal Reserve
Banks in the Federal Reserve System and is a “fiscal
agent[] of the United States.” 12 U.S.C. § 391; see also
Starr Int’l Co. v. Fed. Reserve Bank of N.Y., 742 F.3d 37,
40 (2d Cir. 2014) (internal quotation marks omitted)
(referring to Federal Reserve Banks as “instrumentalities
of the federal government”). The Board of Governors of
the Federal Reserve System (“Federal Reserve Board”) is
composed of seven Presidential appointees who are con-
firmed by the Senate. 12 U.S.C. § 241.
6                       STARR INTERNATIONAL COMPANY    v. US



secure adequate credit accommodations from other bank-
ing institutions.” 3 Id.
    The Federal Reserve Board quickly approved a Term
Sheet for an $85 billion loan under § 13(3) of the Act. In
addition to setting forth an interest rate and various fees,
the Term Sheet provided that the FRBNY would receive
79.9% equity in AIG.
    That same day, September 16, AIG’s Board of Direc-
tors (“AIG Board”) met to consider the proposed Term
Sheet. They discussed the pros and cons of accepting the
loan, including the equity term. AIG’s Chief Executive
Officer (“CEO”) at the time, Robert Willumstad, also
conveyed to them “that the Secretary of the Treasury had
informed him that as a condition to the [loan, he] would
be replaced as [CEO].” J.A. 200031. According to the



    3    Section 13(3) of the Federal Reserve Act was sub-
sequently amended in 2010. See Dodd-Frank Wall Street
Reform and Consumer Protection Act, Pub. L. No. 111-
203, 124 Stat. 1376 (2010). Because the events giving rise
to Starr’s claims occurred around 2008–2009, we refer to
the version of the statute in force at that time. We note,
however, that the 2010 amendments, as well as other
legislation by Congress, imposed certain reporting re-
quirements on the Federal Reserve Board with respect to
§ 13(3) of the Act. See 124 Stat. at 2114–15 (requiring the
Federal Reserve Board to report “the amount of interest,
fees, and other revenue or items of value received in
exchange for [§ 13(3)] assistance”); Emergency Economic
Stabilization Act of 2008, Pub. L. No. 110-343, 122 Stat.
3765, 3796–97 (requiring the Federal Reserve Board to
disclose any exercise of § 13(3) loan authority, including
the “recipient of warrants or any other potential equity in
exchange for [§ 13(3)] loan[s],” to Congress within seven
days).
STARR INTERNATIONAL COMPANY    v. US                      7



meeting minutes, all but one of the Directors expressed
the view “that despite the unfavorable terms of the [loan,
it] was the better alternative to bankruptcy for [AIG].”
J.A. 200038. Over the single dissenting Director, the
Board voted to approve the Term Sheet. The FRBNY
then advanced money to AIG for its immediate liquidity
needs, and Mr. Willumstad was replaced as CEO.
    On September 22, 2008, AIG entered into a Credit
Agreement memorializing the terms of the loan. The
Agreement specified that the Government, through “a
new trust established for the benefit of the United States
Treasury” (“the Trust”), would receive the 79.9% equity in
the form of preferred stock that would be convertible into
common stock. J.A. 200212. This was the agreement
through which the Government acquired AIG equity. 4
The recited consideration for the equity was “$500,000
plus the lending commitment of [the FRBNY].” J.A.
200212. AIG issued the convertible preferred stock and
placed it in the Trust in 2009. 5
    The $85 billion loan was, and remains, the largest
§ 13(3) loan ever granted. It is also the only instance in
which the Government obtained equity as part of a § 13(3)
loan.



   4    Starr asserted, and the trial court found, that un-
til the Credit Agreement of September 22, 2008, “no
legally binding agreement existed between AIG and [the]
FRBNY entitling the Government to an equity interest” in
AIG. Starr Int’l Co. v. United States (“Starr VI”), 121 Fed.
Cl. 428, 445 (2015); see also id. at 472 (same). We do not
disturb that finding for purposes of this appeal.
   5     After the initial $85 billion loan, the Federal Re-
serve provided AIG with other financial assistance that is
not at issue in this appeal.
8                      STARR INTERNATIONAL COMPANY    v. US



    At this time, AIG’s common stock was listed on the
New York Stock Exchange (“NYSE”). In the latter part of
2008, AIG’s stock sometimes dipped below $5.00 per
share, prompting the NYSE to remind AIG that the
NYSE had a minimum share-price requirement of $1.00
per share. The NYSE advised that it would delist stocks
that failed to meet the $1.00-per-share requirement after
June 30, 2009. By early 2009, AIG’s common stock was
occasionally closing below $1.00 per share and was there-
fore at risk of being delisted.
    On June 30, 2009, the same day as the NYSE dead-
line, AIG held an annual shareholder meeting at which
shareholders voted on a number of proposals to amend
AIG’s Restated Certificate of Incorporation. In relevant
part, the AIG Board advised shareholders to approve two
proposed amendments that would alter the pool of AIG
common stock. The first proposed amendment required
approval by a majority of the common shareholders
(which excluded the Government at the time because it
held preferred stock) and would nearly double the amount
of authorized common stock from five billion shares to
9.225 billion shares. The proxy statement explained that
this increase would “provide the [AIG] Board . . . the
ability to opportunistically raise capital, reduce debt and
engage in other transactions the [AIG] Board . . . deems
beneficial to AIG and its shareholders.” J.A. 201112.
    The second proposed amendment was subject to a
wider shareholder vote and would implement a reverse
stock split at a ratio of 1:20 but would only affect the
three billion issued shares out of the five billion author-
ized shares of common stock. The proxy statement as-
serted that “[t]he primary purpose of the reverse stock
split [was] to increase the per share trading price of AIG
Common Stock” and, accordingly, “help ensure the con-
tinued listing of AIG Common Stock on the NYSE.” J.A.
201113.
STARR INTERNATIONAL COMPANY     v. US                    9



    The first proposed amendment, to increase the total
amount of authorized common stock, failed to pass. But a
majority of shareholders, including Starr, approved the
second proposed amendment toward a 1:20 reverse stock
split of the issued common stock. As a result, the amount
of AIG issued common stock decreased from approximate-
ly three billion shares to approximately 150 million
shares, while the total amount of authorized common
stock remained at five billion shares. This solution avoid-
ed NYSE delisting. It also made available enough unis-
sued shares of common stock (approximately 4.85 billion
shares, i.e., over 79.9% of AIG authorized common stock)
to allow the Government to convert all of its preferred
stock in AIG to common stock.
    More than a year later, in 2011, the Government did
just that, converting its 79.9% equity from preferred stock
to more than 562 million shares of AIG common stock as
part of a restructuring agreement with AIG. Then, be-
tween May 2011 and December 2012, the Government
sold all of those shares of common stock for a gain of at
least $17.6 billion.
   AIG ultimately repaid the $85 billion loan plus
around $6.7 billion in interest and fees, and remains a
publicly traded corporation today.
                            B
    Starr is a privately held Panama corporation with its
principal place of business in Switzerland and was one of
the largest shareholders of AIG common stock at all times
relevant to this case. Its Chairman and controlling
shareholder is Maurice Greenberg, who served as CEO of
AIG until 2005.
10                       STARR INTERNATIONAL COMPANY      v. US



    In 2011, Starr filed the underlying suit in the Claims
Court against the Government. 6 Starr recognizes that the
§ 13(3) loan to AIG was “ostensibly designed to protect the
United States economy and rescue the country’s financial
system” but alleges that the Government used “unlawful
means” in what “amounted to an attempt to ‘steal the
business.’” J.A. 502253, 502257.
    Starr asserted claims directly—on behalf of itself and
similarly situated shareholders—for individual relief. It
also asserted claims derivatively, on behalf of AIG, for
relief that would flow to the corporation. The Claims
Court joined nominal defendant AIG as a necessary party
for the derivative claims under United States Court of
Federal Claims Rule (“RCFC”) 19(a). See Starr Int’l Co. v.
United States (“Starr I”), 103 Fed. Cl. 287 (2012). The
Claims Court also certified two classes of shareholders
and appointed Starr as the representative for both clas-
ses: (1) the Credit Agreement Class (generally, sharehold-
ers of AIG common stock from September 16–22, 2008,
when AIG agreed to the Term Sheet and the Credit
Agreement); and (2) the Stock Split Class (generally,
shareholders of AIG common stock as of June 30, 2009,
the date of the reverse-stock-split vote). 7 Starr Int’l Co. v.




     6   Starr concurrently filed suit against the FRBNY
in the U.S. District Court for the Southern District of New
York, alleging breaches of fiduciary duty related to the
§ 13(3) loan and the FRBNY’s subsequent actions. The
district court dismissed all of those claims, and the U.S.
Court of Appeals for the Second Circuit affirmed. See
Starr, 906 F. Supp. 2d 202 (S.D.N.Y. 2012), aff’d, 742 F.3d
37 (2d Cir. 2014).
     7  More than 274,000 AIG shareholders opted into
these classes under RCFC 23.
STARR INTERNATIONAL COMPANY      v. US                    11



United States (“Starr III”), 109 Fed. Cl. 628, 636–37
(2013).
    In 2013, the trial court dismissed Starr’s derivative
claims after the AIG Board refused Starr’s demand to
pursue litigation. 8 Starr Int’l Co. v. United States (“Starr
IV”), 111 Fed. Cl. 459, 480 (2013). Starr does not appeal
the dismissal of those derivative claims. Our discussion
therefore focuses on the claims that Starr, on behalf of
itself and the two shareholder classes, continues to press
for direct relief.
                             1
    There are two sets of claims corresponding to the var-
ious events surrounding the § 13(3) loan to AIG: (1) the
“Equity Claims” brought by the Credit Agreement Class
and Starr relating to the Government’s acquisition of
79.9% of AIG equity; and (2) the “Stock Split Claims”
brought by the Stock Split Class and Starr relating to the
1:20 reverse stock split. Hereinafter, references to Starr
include the Credit Agreement Class and the Stock Split
Class when discussing their respective claims.


    8    Under Delaware law, a shareholder’s right to pro-
ceed with a derivative action “is limited to situations
where the stockholder has demanded that the directors
pursue the corporate claim and they have wrongfully
refused to do so or where demand is excused because the
directors are incapable of making an impartial decision
regarding such litigation.” Rales v. Blasband, 634 A.2d
927, 932 (Del. 1993). “[B]y promoting [a] form of alternate
dispute resolution, rather than immediate recourse to
litigation, the demand requirement is a recognition of the
fundamental precept that directors manage the business
and affairs of corporations.” Aronson v. Lewis, 473 A.2d
805, 812 (Del. 1984), overruled on other grounds by Brehm
v. Eisner, 746 A.2d 244 (Del. 2000).
12                      STARR INTERNATIONAL COMPANY    v. US



    With respect to the Equity Claims, Starr maintains
that the Government’s acquisition of 79.9% of AIG’s
equity was an illegal exaction because the Federal Re-
serve Act does not authorize the Government to take
equity in a corporation as part of a § 13(3) loan. Starr
also asserts, in the alternative, that the Government’s
equity acquisition was a Fifth Amendment taking without
just compensation and a violation of the unconstitutional
conditions doctrine. 9
    Separately, through the Stock Split Claims, Starr al-
leges injuries from the 1:20 reverse stock split. Even
though the proxy statement noted that the reverse stock
split was aimed at avoiding NYSE delisting, Starr assigns
it a more nefarious intent. According to Starr, the Gov-
ernment wanted to increase the relative amount of AIG’s
unissued common stock to above 79.9% so that it could


     9  The Supreme Court has called the unconstitu-
tional conditions doctrine “an overarching principle[] . . .
that vindicates the Constitution’s enumerated rights by
preventing the government from coercing people into
giving them up” where it could withhold a benefit other-
wise. Koontz v. St. Johns River Water Mgmt. Dist., 133 S.
Ct. 2586, 2594 (2014). The Government contends that
Starr invokes the unconstitutional conditions doctrine as
a theory underlying a Fifth Amendment takings claim.
Starr does not dispute that characterization and, indeed,
refers to its “takings claim based on the imposition of an
unconstitutional condition.” Appellant’s Opening Br. 30;
see also id. at 54 (arguing that the unconstitutional “con-
dition resulted in a violation of the shareholders’ right to
just compensation”). As a matter of convenience to dis-
tinguish Starr’s claim based on the unconstitutional
conditions doctrine from any other takings claim, we refer
to the former as Starr’s “unconstitutional conditions
claim.”
STARR INTERNATIONAL COMPANY      v. US                   13



convert all of its preferred stock into common stock. The
Government allegedly foresaw that the proposed amend-
ment to increase the total amount of authorized AIG
common stock (including unissued shares) would not pass
a common shareholder vote—a vote that the Government
did not control—so it “deliberately engineered” the re-
verse stock split to guarantee a decrease in the number of
issued shares, which would result in a corresponding
increase in the proportion of unissued shares to over
79.9%. J.A. 502327. Starr alleges that this scheme
completed the Government’s taking of shareholder inter-
ests and “deprive[d] [Starr] of its right to block further
dilution of its interests in AIG.” Appellant’s Opening Br.
58. 10
                             2
    The Claims Court allowed Starr to proceed to trial on
the claims that Starr had asserted directly. In relevant
part, the court determined at the pleading stage that
“Starr has standing to challenge the FRBNY’s compliance
with Section 13(3) of the [Act].” Starr Int’l Co. v. United
States (“Starr II”), 106 Fed. Cl. 50, 62 (2012). It later
reaffirmed its ruling on direct standing despite new
developments asserted by the Government. Starr IV, 111
Fed. Cl. at 481–82. The Government moved to certify the
question of direct standing for interlocutory appeal, but
the trial court denied that motion, in part, to develop a
“full evidentiary record” on the issue. Starr Int’l Co. v.
United States (“Starr V”), 112 Fed. Cl. 601, 605–06 (2013).
The trial court did not, however, revisit the question of
standing after trial, noting only that it “ha[d] addressed a
number of jurisdictional and standing questions at earlier
stages of th[e] case.” Starr VI, 121 Fed. Cl. at 463.



   10  For simplicity, we refer to Starr as the Appellant,
even though it is also the Cross-Appellee.
14                     STARR INTERNATIONAL COMPANY    v. US



     On the Government’s motion, the Claims Court dis-
missed Starr’s unconstitutional conditions claim. 11 Starr
II, 106 Fed. Cl. at 83. The Claims Court then proceeded
to a thirty-seven-day trial on the remaining claims, all of
which sought direct shareholder relief.
     Following trial, the court held that the Government’s
acquisition of AIG equity was not permitted under the
Federal Reserve Act and was therefore an illegal exaction.
Starr VI, 121 Fed. Cl. at 466. The court, however, de-
clined to grant Starr any monetary relief for the adjudged
illegal exaction, on the ground that “the value of the
shareholders[’] common stock would have been zero”
absent the § 13(3) loan. Id. at 474. The court found that
Starr was actually helped, rather than harmed, by the
Government because by extending the $85 billion loan to
AIG, “the Government significantly enhanced the value of
the AIG shareholders’ stock.” 12 Id.
    The court further denied relief for the Stock Split
Claims, finding that the primary purpose for the reverse
stock split was to avoid delisting by the NYSE, not to
avoid a shareholder vote as Starr had alleged. Id. at 455–
56.




     11 The Claims Court also dismissed under RCFC
12(b)(1) and RCFC 12(b)(6) other claims that Starr had
brought regarding the Government’s acquisition of equity.
Starr II, 106 Fed. Cl. at 83. The dismissal of those other
claims is not at issue in this appeal.
     12 In view of its holding that the Government’s ac-
quisition of equity was an illegal exaction in violation of
§ 13(3) of the Federal Reserve Act, the trial court did not
reach the merits of any remaining takings claim. Starr
VI, 121 Fed. Cl. at 472.
STARR INTERNATIONAL COMPANY    v. US                     15



    Starr and the Government cross-appeal from the
judgment of the Claims Court. We have jurisdiction over
these appeals pursuant to 28 U.S.C. § 1295(a)(3).
                      II. DISCUSSION
     Starr argues with respect to the Equity Claims that
the trial court erred in denying monetary relief for an
illegal exaction and, alternatively, in dismissing its un-
constitutional conditions claim. 13 Starr separately argues
that the trial court erred in denying relief for its Stock
Split Claims.
    The Government contends that Starr lacks standing
to pursue the Equity Claims on behalf of itself and other
shareholders because those claims are exclusively deriva-
tive and belong to AIG. Alternatively, the Government
asks us to reverse the trial court’s conclusion that the
equity acquisition was an illegal exaction vis-à-vis Starr.
    We review the Claims Court’s conclusions of law, in-
cluding that of standing, de novo. Norman v. United
States, 429 F.3d 1081, 1087 (Fed. Cir. 2005). We review
any factual findings, including those underlying the
standing analysis and the denial of relief for the Stock
Split Claims, for clear error. Id.; Weeks Marine, Inc. v.
United States, 575 F.3d 1352, 1359 (Fed. Cir. 2009).
    Before we can address the merits of Starr’s claims, we
consider whether Starr has standing to pursue those
claims directly, on behalf of itself and other shareholders.


   13    Starr does not separately argue on appeal the
merits of any takings claims, which the Claims Court did
not reach. Oral Argument 56:42–57:25, available at
http://oralarguments.cafc.uscourts.gov/mp3/2015-
5103.mp3. It seeks a remand for further proceedings on
the takings claims if we were to hold that there was no
illegal exaction.
16                      STARR INTERNATIONAL COMPANY     v. US



See Castle v. United States, 301 F.3d 1328, 1337 (Fed. Cir.
2002) (“Standing is a threshold jurisdictional issue[] . . .
and therefore may be decided without addressing the
merits of a determination.”). For the reasons below, we
conclude that it does not have direct standing to pursue
the Equity Claims. Accordingly, we have no occasion in
this case to address whether the Government’s acquisition
of AIG equity was an illegal exaction; what damages, if
any, would attach; and whether the unconstitutional
conditions doctrine has any applicability in this case. 14
We do, however, address the merits of Starr’s appeal with
respect to the Stock Split Claims. 15



     14 The Government has not pressed the issue of sub-
ject matter jurisdiction on appeal. The Concurrence
would nonetheless hold that the Claims Court lacked
subject matter jurisdiction over the illegal exaction
claims, in part because § 13(3) of the Act supposedly does
not prohibit the Government from taking equity in a
private entity. Concurrence at 3–22. We need not reach
those issues to resolve this case. “[T]he prudential stand-
ing doctrine[] represents the sort of ‘threshold question’
[the Supreme Court] ha[s] recognized may be resolved
before addressing jurisdiction.” Tenet v. Doe, 544 U.S. 1, 6
n.4 (2005); see also Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 585 (1999) (“It is hardly novel for a federal court
to choose among threshold grounds for denying audience
to a case on the merits.”). We see no need to take up the
mantle for the Government on the alternate ground of
subject matter jurisdiction—a ground that even the
Concurrence believes does not resolve all of the Equity
Claims—when the standing issue resolves all of the
Equity Claims.
     15 The Government does not contest Starr’s standing
to pursue direct relief for the Stock Split Claims because
there is no dispute that at the time of the alleged injury
STARR INTERNATIONAL COMPANY      v. US                   17



                             A
    “Federal courts are not courts of general jurisdiction;
they have only the power that is authorized by Article III
of the Constitution and the statutes enacted by Congress
pursuant thereto.” Bender v. Williamsport Area Sch.
Dist., 475 U.S. 534, 541 (1986). In keeping with this
principle, the doctrine of standing “serv[es] to identify
those disputes which are appropriately resolved through
the judicial process.” Whitmore v. Arkansas, 495 U.S.
149, 155 (1990). The Claims Court, “though an Article I
court, applies the same standing requirements enforced
by other federal courts created under Article III.” Ander-
son v. United States, 344 F.3d 1343, 1350 n.1 (Fed. Cir.
2003) (citation omitted). The plaintiff bears the burden of
showing standing, and because standing is “an indispen-
sable part of the plaintiff’s case, each element must be
supported in the same way as any other matter on which
the plaintiff bears the burden of proof, i.e., with the man-
ner and degree of evidence required at the successive
stages of the litigation.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 561 (1992).
    For a party to have standing, it must satisfy constitu-
tional requirements and also demonstrate that it is not
raising a third party’s legal rights. Kowalski v. Tesmer,
543 U.S. 125, 128–29 (2004). Unless otherwise noted
below, we assume arguendo—as the parties do—that
Starr has satisfied the requirements of constitutional
standing derived from Article III, namely: (1) an “actual
or imminent” injury-in-fact that is “concrete and particu-



underlying those claims, the Government had become a
majority controlling shareholder and allegedly benefited
by depriving minority shareholders of their interests.
Oral Argument 54:02–55:57. We, too, are satisfied that
Starr has direct standing to sue on the Stock Split Claims.
18                      STARR INTERNATIONAL COMPANY     v. US



larized”; (2) a “causal connection between the injury and
the conduct complained of”; and (3) “likely[] . . . re-
dress[ability] by a favorable decision.” Lujan, 504 U.S. at
560–61 (internal quotation marks omitted). We focus,
instead, on the third-party standing requirement. The
Concurrence faults us for not addressing constitutional
standing first, but “[i]t is hardly novel for a federal court
to choose among threshold grounds for denying audience
to a case on the merits.” 16 Ruhrgas, 526 U.S. at 585; see,


     16 On constitutional standing, the Concurrence
would hold that Starr’s injury was not a particularized
grievance on the sole basis that AIG shareholders
acknowledged being affected “‘on a ratable basis, share for
share.’” Concurrence at 30 (quoting J.A. 501694). But
this case does not present a generalized grievance where
the effect is “undifferentiated and common to all members
of the public.” United States v. Richardson, 418 U.S. 166,
177 (1974) (internal quotation marks omitted). Whether
an injury is particularized, as opposed to generalized,
does not hinge on the number of people affected or the fact
that they may be similarly affected, as even “widely
shared” injuries can be “particularized.” Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1548 n.7 (2016); see also Fed.
Election Comm’n v. Akins, 524 U.S. 11, 35 (1998) (Scalia,
J., dissenting) (“[I]t is a gross oversimplification” to dis-
miss “widely shared” injuries for lack of a particularized
injury because “each individual” may still “suffer[] a
particularized and differentiated harm.”); Lujan, 504 U.S.
at 572 (distinguishing a generalized grievance from “a
case where concrete injury has been suffered by many
persons as in mass fraud or mass tort situations”). Here,
each AIG shareholder was affected in a proportional
measure and in a way distinguishable from the rest of the
public. The Concurrence further suggests that Starr may
not have suffered any actual, concrete injury, by embrac-
ing the view that Starr’s shares would have been “value-
STARR INTERNATIONAL COMPANY     v. US                      19



e.g., Kowalski, 543 U.S. at 129 (assuming Article III
standing to “address the alternative threshold question”
of third-party standing).
    The Supreme Court has historically referred to the
principle of third-party standing as a “prudential” princi-
ple: “that a party ‘generally must assert his own legal
rights and interests, and cannot rest his claim to relief on
the legal rights or interests of third parties.’” 17 Kowalski,




less” absent any Government intervention whatsoever.
Concurrence at 31 n.9. But the question of how much
Starr’s shares would have been worth absent the dilution
caused by the Government’s equity acquisition is an issue
that the parties fervently dispute on appeal. Without
reaching the merits of that dispute, we note the oddity of
saying that the dilution of a stockholder’s corporate
ownership interests does not actually and concretely
injure that stockholder.
    17  The Supreme Court has, in certain circumstances,
been “forgiving” of the limitation against third-party
standing, Kowalski, 543 U.S. at 130 (collecting cases), but
not in the context of the distinction between derivative
and direct shareholder actions. Starr does not argue that
the distinction should be relaxed here. We also recognize
that prudential objectives may be overcome where “defer-
ence to [the third-party right-holder] can serve no func-
tional purpose.” Craig v. Boren, 429 U.S. 190, 193–94
(1976). Starr has not made that argument either. The
Claims Court stated that it proceeded to trial, in part, to
develop a full record regarding direct standing but never
returned to that issue after trial. See Starr V, 112 Fed.
Cl. at 605–06; Starr VI, 121 Fed. Cl. at 463. And the
third-party right-holder, AIG, is easily identifiable and is
in the sole position under principles of corporate law to
decide whether or not to assert claims that belong to it.
20                       STARR INTERNATIONAL COMPANY      v. US
543 U.S. at 129 (quoting Warth v. Seldin, 422 U.S. 490,
499 (1975)); see also Franchise Tax Bd. of Cal. v. Alcan
Aluminum Ltd., 493 U.S. 331, 336 (1990) (calling the
limitation a “longstanding equitable restriction”). This
principle of third-party standing “limit[s] access to the
federal courts to those litigants best suited to assert a
particular claim.” 18 Gladstone, Realtors v. Village of
Bellwood, 441 U.S. 91, 100 (1979). It also recognizes that,
as is the case here, the third-party right-holder may not
in fact wish to assert the claim in question. See Singleton
v. Wulff, 428 U.S. 106, 116 (1976) (distinguishing from a
third-party’s inability to assert a claim).
    Starr submits that it satisfies the third-party stand-
ing principle because the Government’s acquisition of
equity harmed Starr’s personal “economic and voting
interests in AIG,” independent of any harm to AIG.
Appellant’s Resp. & Reply Br. 24. The Government
submits that this case presents “classic derivative
claim[s]” that belong exclusively to AIG. Oral Argument
33:13–33:24.
    Because Starr presses the Equity Claims under feder-
al law, federal law dictates whether Starr has direct
standing. Cf. Kamen v. Kemper Fin. Servs., Inc., 500 U.S.
90, 97 (1991) (“[A]ny common law rule necessary to effec-
tuate a private cause of action . . . is necessarily federal in
character.”); see also Wright & Miller et al., Federal
Practice & Procedure § 1821 (“[I]n suits in which the


We therefore observe that the prudential limitation
maintains an important function in this case.
     18 The Supreme Court recently shed the “prudential”
label for certain other requirements of standing but did
not expressly do so for the principle of third-party stand-
ing. Lexmark Int’l, Inc. v. Static Control Components,
Inc., 134 S. Ct. 1377, 1387 & n.3 (2014).
STARR INTERNATIONAL COMPANY    v. US                     21



rights being sued upon stem from federal law, federal law
will control the issue whether the action is derivative.”).
But as the parties recognize, the law of Delaware, where
AIG is incorporated, also plays a role. See Government’s
Principal & Resp. Br. 31 (stating that “[t]he principles for
distinguishing direct from derivative claims are well-
established and consistent across federal and state law”
and applying Delaware law); Appellant’s Resp. & Reply
Br. 24, 26–31 (applying Delaware law for distinguishing
between direct and derivative claims).
     In the context of shareholder actions, both federal law
and Delaware law distinguish between derivative and
direct actions based on whether the corporation or the
shareholder, respectively, has a direct interest in the
cause of action. Under federal law, the shareholder
standing rule “generally prohibits shareholders from
initiating actions to enforce the rights of [a] corporation
unless the corporation’s management has refused to
pursue the same action for reasons other than good-faith
business judgment.” Franchise Tax Bd., 493 U.S. at 336.
Only “shareholder[s] with a direct, personal interest in a
cause of action,” rather than “injuries [that] are entirely
derivative of their ownership interests” in a corporation,
can bring actions directly. Id. at 336–37.
    Under Delaware law, whether a shareholder’s claim is
derivative or direct depends on the answers to two ques-
tions: “(1) who suffered the alleged harm (the corporation
or the suing stockholders, individually); and (2) who
would receive the benefit of any recovery or other remedy
(the corporation or the stockholders, individually)?”
Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845 A.2d
1031, 1033 (Del. 2004) (en banc). To be direct, a claim
need not be based on a shareholder injury that is “sepa-
rate and distinct from that suffered by other stockhold-
ers.” Id. at 1035 (internal quotation marks omitted). A
claim may be direct even if “all stockholders are equally
affected.” Id. at 1038–39.
22                      STARR INTERNATIONAL COMPANY    v. US



     There exists a “presumption that state law should be
incorporated into federal common law” unless doing so in
a particular context “would frustrate specific objectives of
the federal programs.” Kamen, 500 U.S. at 98. And this
presumption “is particularly strong in areas in which
private parties have entered legal relationships with the
expectation that their rights and obligations would be
governed by state-law standards.” Id. Relevant here, the
Supreme Court has observed that “[c]orporation law is
one such area.” Id.; see also Burks v. Lasker, 441 U.S.
471, 478 (1979) (“Congress has never indicated that the
entire corpus of state corporation law is to be replaced
simply because a plaintiff’s cause of action is based upon a
federal statute.”). Delaware law is consistent with, and
does not frustrate, the third-party standing principle
under federal law. See Kowalski, 543 U.S. at 130 (stating
that “a party seeking third-party standing” must show a
“‘close’ relationship with the person who possesses the
right” and a “‘hindrance’ to the possessor’s ability to
protect his own interests”); Franchise Tax Bd., 493 U.S. at
336 (setting forth the shareholder standing rule). Accord-
ingly, Delaware law is applicable to the question of
whether the Equity Claims are direct in nature.
    Although Starr claims that it was directly affected by
the Government’s acquisition of equity, its alleged injuries
require first showing that AIG was either “caused to
overpay for [the loan] that it received in exchange” for
newly issued stock or forced to issue that stock without
any legal basis whatsoever. Gentile v. Rossette, 906 A.2d
91, 99 (Del. 2006). Typically, “claims of corporate over-
payment are treated as causing harm solely to the corpo-
ration and, thus, are regarded as derivative.” Id. “Such
claims are not normally regarded as direct, because any
dilution in value of the corporation’s stock is merely the
unavoidable result (from an accounting standpoint) of the
reduction in the value of the entire corporate entity, of
which each share of equity represents an equal fraction.”
STARR INTERNATIONAL COMPANY     v. US                  23



Id. The proper remedy for such harms usually goes to the
corporation as “a restoration of the improperly reduced
value.” Id.
    The injuries that Starr alleges with respect to the
Government’s acquisition of AIG equity are therefore
quintessentially “dependent on an injury to the corpora-
tion,” and any remedy would flow to AIG. Tooley, 845
A.2d at 1036. Absent an applicable recognition under
federal or Delaware law that Starr’s alleged injuries give
rise to a direct cause of action, the Equity Claims would
be exclusively derivative in nature.
    We make a couple of observations at the outset to
provide context to our discussion. We then proceed to
address whether Starr has direct standing under Dela-
ware law to pursue the Equity Claims despite their deriv-
ative character. Finally, we consider several alternative
theories of direct standing that Starr submits, including
theories under federal law.
                            1
    First, we observe that Starr does not appear to mean-
ingfully distinguish among the various Equity Claims for
purposes of standing. Rather, Starr generally character-
izes the Equity Claims as alleging “the wrongful expro-
priation of [its] economic and voting interests in AIG for
the Government’s own corresponding benefit.” Appel-
lant’s Resp. & Reply Br. 22. Because Starr has the bur-
den of demonstrating standing and relies primarily on
this theory of harm, we do too. See FW/PBS, Inc. v. City
of Dallas, 493 U.S. 215, 231 (1990) (“[S]tanding cannot be
inferred argumentatively from averments in the plead-
ings.” (internal quotation marks omitted)).
    Second, we address Starr’s argument that its case for
direct standing is particularly compelling because the
Government’s acquisition of newly issued equity should be
equated with a physical exaction of stock directly from
24                      STARR INTERNATIONAL COMPANY    v. US



AIG shareholders. Specifically, Starr urges us to view the
equity acquisition as being “indistinguishable from a
physical seizure of four out of every five shares of [share-
holders’] stock.” Appellant’s Resp. & Reply 24–25. To do
otherwise, Starr submits, would be to “elevate form over
substance.” Id. at 24.
    We decline Starr’s invitation to view the challenged
conduct as it wishes. There is a material difference
between a new issuance of equity and a transfer of exist-
ing stock from one party to another. Newly issued equity
necessarily results in “an equal dilution of the economic
value and voting power of each of the corporation’s out-
standing shares.” Rossette, 906 A.2d at 100. In contrast,
a transfer of existing stock creates an individual relation-
ship between the transferor and the transferee. Equating
AIG’s issuance of new equity with a direct exaction from
shareholders would largely presuppose the search for a
direct and individual injury—e.g., the “separate harm”
that results from “an extraction from the public share-
holders and a redistribution to the controlling sharehold-
er, of a portion of the economic value and voting power
embodied in the minority interest.” Id. We therefore do
not equate the Government’s acquisition of equity with a
physical seizure of Starr’s stock.
                             2
    Having addressed the threshold issues above, we turn
to Starr’s primary argument for standing. Starr submits,
as the Claims Court decided at the pleading stage, that
the Equity Claims fall within a “dual-nature” exception
under Delaware law.
    This dual-nature exception recognizes that certain
shareholder claims may be “both derivative and direct in
character.” Rossette, 906 A.2d at 99. This exception
addresses circumstances when a “reduction in [the] eco-
nomic value and voting power affected the minority
stockholders uniquely, and the corresponding benefit to
STARR INTERNATIONAL COMPANY    v. US                      25



the controlling stockholder was the product of a breach of
the duty of loyalty well recognized in other forms of self-
dealing transactions.” Id. at 102. Accordingly, share-
holder claims are both derivative and direct under Dela-
ware law when two criteria are met: “(1) a stockholder
having majority or effective control causes the corporation
to issue ‘excessive’ shares of its stock in exchange for
assets of the controlling stockholder that have a lesser
value,” and “(2) the exchange causes an increase in the
percentage of the outstanding shares owned by the con-
trolling stockholder, and a corresponding decrease in the
share percentage owned by the public (minority) share-
holders.” Id. at 100; see also Gatz v. Ponsoldt, 925 A.2d
1265, 1278 (Del. 2007) (same).
    Starr argues that the Equity Claims fall within the
dual-nature exception because the Government—though
not a majority stockholder when it acquired AIG equity—
was the “controlling” party that caused terms of the
§ 13(3) loan to be unduly favorable to itself, at the expense
of AIG shareholders. To establish “control” at the time of
the equity acquisition, Starr relies on the trial court’s
finding that the Government, “as lender of last resort,”
used “a complete mismatch of negotiating leverage” to
“force AIG to accept whatever punitive terms were pro-
posed” for the § 13(3) loan. Starr VI, 121 Fed. Cl. at 435.
The trial court found that the Government had “control”
in this sense starting from September 16, 2008 (the date
of the Term Sheet). Id. at 447–48. We assume, without
deciding, that the Government had such leverage over
AIG as of that date.
     Starr’s emphasis on such leverage, however, misses
the mark under the dual-nature exception’s requirement
for “majority or effective control.” The dual-nature excep-
tion stems from a concern about the “condonation of
fiduciary misconduct” at the expense of minority share-
holders. Rossette, 906 A.2d at 102; see also Feldman v.
Cutaia, 956 A.2d 644, 657 (Del. Ch. 2007) (“[I]t is clear
26                      STARR INTERNATIONAL COMPANY     v. US



from [Rossette and Gatz] that the Delaware Supreme
Court intended to confine the scope of its rulings to only
those situations where a controlling stockholder exists.
Indeed, any other interpretation would swallow the
general rule that equity dilution claims are solely deriva-
tive . . . .”). Although “control” does not necessarily re-
quire the self-dealing party to be a pre-existing majority
stockholder, Delaware case law has consistently held that
a party has control only if it acts as a fiduciary, such as a
majority stockholder or insider director, or actually exer-
cises direction over the business and affairs of the corpo-
ration. See Feldman, 956 A.2d at 657 (stating the “well-
established test for a controlling stockholder under Dela-
ware law”); Gilbert v. El Paso Co., 490 A.2d 1050, 1055
(Del. Ch. 1984) (stating that a minority shareholder may
have “control” through an “actual exercise of direction
over corporate conduct”); see, e.g., Gatz, 925 A.2d at 1280–
81 (requiring a “fiduciary [who] exercises its control over
the corporate machinery to cause an expropriation of
economic value and voting power from the public share-
holders”); In re Tri-Star Pictures, Inc., 634 A.2d 319, 329–
30 (Del. 1993) (considering whether there was “a fiduciary
relationship” before determining if shareholders suffered
individual harm); Carsanaro v. Bloodhound Techs., Inc.,
65 A.3d 618, 658 (Del. Ch. 2013) (extending the rationale
for the dual-nature exception to “non-controller issuances”
caused by “insider[]” directors owing fiduciary duties to
shareholders).
    Outside third parties with leverage over a transac-
tion, even in a take-it-or-leave-it scenario, do not neces-
sarily have a responsibility to protect the interests of a
counterparty, less so the interests of a counterparty’s
constituents. Starr has not shown that the Government,
through its alleged leverage, owed any fiduciary duties to
Starr at the time of the equity acquisition. Cf. In re J.P.
Morgan Chase & Co. S’holder Litig., 906 A.2d 766, 774–75
(Del. 2006) (observing that the dual-nature exception has
STARR INTERNATIONAL COMPANY      v. US                   27



“no application . . . where the entity benefiting from the
allegedly diluting transaction . . . is a third party rather
than an existing significant or controlling stockholder”
(alterations in original) (internal quotation marks omit-
ted)). Nor has Starr sufficiently shown that the Govern-
ment actually exercised direction over AIG’s corporate
conduct, even assuming that the AIG Board was faced
with a dire dilemma between accepting a § 13(3) loan or
filing for bankruptcy. While there of course may be
instances in which the Government does exercise the
requisite “control,” the circumstances here do not arise to
that level.
    The Claims Court nevertheless found the Government
to be “sufficiently analogous” to a party owing fiduciary
duties to AIG shareholders. Starr II, 106 Fed. Cl. at 65.
It reasoned that the Government had a “preexisting duty”
to AIG shareholders under the Fifth Amendment not to
take private property for public use without paying just
compensation.” Id. Although Starr similarly argues that
the Government had a “duty” under the Fifth Amend-
ment, which we address in more detail below, it does not
expressly defend the trial court’s analogy equating the
Government’s role to that of a corporate fiduciary for
purposes of the dual-nature exception. See Appellant’s
Resp. & Reply Br. 26–29; Oral Argument 6:50–6:53. Starr
does not provide any controlling authority that would
support the analogy. And we see no rationale to support
it.
    Therefore, Starr has not demonstrated that it has di-
rect standing to pursue the Equity Claims by virtue of the
dual-nature exception under Delaware law.
                             3
     Starr submits several other theories in the alternative
to argue that it has direct, not just derivative, standing:
(1) the Supreme Court recognizes that the circumstances
of this case give rise to direct claims; (2) the Government
28                      STARR INTERNATIONAL COMPANY    v. US



intentionally took away AIG shareholder voting rights
that could have undermined the Government’s interest in
AIG; (3) the Government violated the Fifth Amendment
rights of shareholders; and (4) the Government “direct[ly]
targeted” AIG shareholders. Appellant’s Resp. & Reply
Br. 29–35. Starr does not frame these arguments to align
with the Supreme Court’s recognition that it may be
necessary, in some circumstances, to grant a third party
standing to assert the rights of another. Kowalski, 543
U.S. at 129–30. Rather, Starr attempts to bypass the
third-party standing principle and submits each of these
theories as an independent ground for direct standing.
We address each in turn.
                             a
    Starr argues that the Supreme Court has recognized
direct standing “[i]n a case with similarities to” the in-
stant litigation. Appellant’s Resp. & Reply Br. 33. It
relies on Alleghany Corp. v. Breswick & Co., 353 U.S. 151
(1957), for support. We reject this argument.
    Starr premises its reliance on Alleghany by arguing
that to establish standing under federal law, “a plaintiff
need only show a ‘concrete and particularized’ ‘injury in
fact’ which may be redressed by a favorable decision.”
Appellant’s Resp. & Reply Br. 33 (quoting Lujan, 504 U.S.
at 560–61). That is a recitation of a portion of the consti-
tutional requirements for standing. As we have already
explained, though, Starr must also satisfy principle of
third-party standing, not just the minimum constitutional
requirements.
    Alleghany is distinguishable and did nothing to alter
the principle of third-party standing.      The minority
shareholders in that case filed an action against the
corporation, Alleghany, to restrain it from issuing a new
class of preferred stock. 353 U.S. at 153, 158–59. The
shareholders also sought to set aside orders by the Inter-
state Commerce Commission (“ICC”) approving the new
STARR INTERNATIONAL COMPANY   v. US                     29



issuance (as purportedly required by statute). Id. The
Supreme Court held that the threatened dilution of the
minority shareholders’ equity “provided sufficient finan-
cial interest to give them standing” to challenge the ICC’s
orders. Id. at 160.
    Notably, the gravamen of the dispute in Alleghany
was between shareholders on one side and the corporation
(and ICC) on the other. The shareholders were minority
stakeholders, and there is no indication that the corpora-
tion itself was harmed by the challenged conduct. Accord-
ingly, there was no issue as to whether the claims
belonged derivatively to shareholders suing on behalf of
the corporation. As the Court observed, it was not pre-
sented with a case “where the injury feared [wa]s the
indirect harm which may result to every stockholder from
harm to the corporation.” 19 Id. at 159–60 (internal quota-
tion marks omitted) (quoting Pittsburgh & W. Va. Ry. Co.
v. United States, 281 U.S. 479, 487 (1930)). The only
dispute with respect to standing was whether the threat-
ened dilution of minority shareholder interests constitut-
ed injury-in-fact, a constitutional requirement of
standing.
    Here, in contrast, Starr’s interests are allegedly
aligned with, not adverse to, the corporation. Starr



   19   As noted above, the Delaware Supreme Court has
renounced distinguishing between derivative and direct
actions by merely asking whether all shareholders were
affected. See Tooley, 845 A.2d at 1037 (calling that con-
cept “confusing and inaccurate”). It recognizes, though,
that where a “dilution in value of the corporation’s stock
is merely the unavoidable result . . . of the reduction in
value of the entire corporate entity,” a claim is “not nor-
mally regarded as direct.” Rossette, 906 A.2d at 99.
Delaware law is not inconsistent with Alleghany.
30                       STARR INTERNATIONAL COMPANY       v. US



contends that the Government’s acquisition of equity, in
addition to injuring AIG, harmed all AIG shareholders
“on a ratable basis, share for share.” J.A. 501694, 502227;
see also Oral Argument 8:15–8:37 (“Starr was not affected
differently than other shareholders with respect to the
fact that it lost 80% of its voting control . . . . [I]t was not
proportionally affected differently.”). We must, therefore,
determine whether Starr has standing to seek direct
relief, not just derivative relief, for the Equity Claims—
the issue on which our standing analysis focuses. It is not
enough that, under Alleghany, the dilution of Starr’s
equity might establish injury-in-fact.
    In short, the Alleghany Court, under very different
circumstances, had no occasion to address principle of
third-party standing or the distinction between derivative
and direct shareholder actions. We agree with the Gov-
ernment that Alleghany did not “spawn a separate doc-
trine” of direct standing or bypass the principle of third-
party standing. Oral Argument 31:38–33:24.
    We are thus not persuaded that Alleghany grants
Starr direct standing to pursue the Equity Claims.
                               b
    Starr separately argues that it has direct standing
under Delaware law because the Government “intention-
ally nullified” its “voting rights.” Appellant’s Resp. &
Reply Br. 29. As we have noted, the general dilution of
voting power that Starr complains of was dependent on
AIG’s equity being unlawfully taken from the corporation
itself and does not also give rise to direct claims under the
dual-nature exception. We focus here, as Starr does, on
another, narrower, harm that Starr alleges the AIG
shareholders suffered: the loss of a common shareholder
vote to block the Government’s ability to obtain preferred
stock and thereby “undermine the Government’s interest
in AIG.” Id. at 30 (internal quotation marks omitted).
STARR INTERNATIONAL COMPANY   v. US                     31



    Specifically, Starr asserts that the Government had
expected to acquire warrants at the time it proposed the
Term Sheet but later used its “control” of AIG to change
the form of equity in the Credit Agreement to preferred
stock. Starr alleges, and the trial court found, that by
changing the form of equity from warrants to preferred
stock, the Government avoided a common shareholder
vote on whether or not the Government would have been
able to exercise its warrants. 20
    The Government argues that Starr has waived any
argument based on a purported deprivation of a proce-
dural voting right to block the exercise of warrants.
Having reviewed the record, we agree that Starr has
waived this argument. Although the trial court found
that one reason the Government obtained AIG equity in
the form of preferred stock was to avoid a shareholder
vote, Starr did not separately pursue direct relief on that
basis. 21
    Even if Starr had preserved a claim for relief based on
losing a specific shareholder vote, Starr has not shown


   20   The Government also supposedly avoided a $30
billion strike price payment by obtaining AIG equity in
the form of preferred stock rather than warrants. Starr
VI, 121 Fed. Cl. at 446. To the extent the Government
obtained that equity for too little compensation, that
harm, as we have explained, gives rise to an overpayment
claim that would belong to AIG under Delaware law. See
Rossette, 906 A.2d at 99.
   21   Starr’s damages theory appears to undermine its
allegation of a more narrow injury based on a specific
voting right. Its damages theory before the trial court
was consistently tied to the “market value of the [AIG
stock],” J.A. 50048, not to any value representing a dis-
crete voting right.
32                      STARR INTERNATIONAL COMPANY     v. US



that that injury would give rise to a direct claim. Starr’s
argument in this regard rests on a single reported case,
Condec Corp. v. Lunkenheimer Co., 230 A.2d 769 (Del. Ch.
1967). In Condec, the defendant corporation’s manage-
ment had issued equity to a third-party bidder designed
to divest the plaintiff shareholder of its majority interest
in the corporation and thereby thwart that shareholder’s
takeover bid. Id. at 771–73. The court in Condec granted
relief to the frozen-out shareholder, noting that the corpo-
ration’s issuance of stock “was not connected with . . .
[any] proper corporate purpose” and “was clearly unwar-
ranted because it unjustifiably str[uck] at the very heart
of corporate representation.” Id. at 777.
    Condec is distinguishable because the Government,
again, was not a fiduciary to Starr as of the date it ac-
quired AIG equity and thus could not have violated any
tenet of corporate representation. In addition, the Condec
court did not discuss standing in any detail. Id. To the
extent it found direct standing based entirely on the loss
of a right to vote, as Starr contends, that rationale has
since been rejected. The Delaware Supreme Court has
held that “the concept of a ‘special injury,’” including one
regarding “the right to vote, or to assert majority control,”
“is not helpful to a proper analytical distinction between
direct and derivative actions.” Tooley, 845 A.2d at 1035
(internal quotation marks omitted). Thus, Starr’s reli-
ance on Condec is misplaced. 22




     22  We also question whether Starr has sufficiently
alleged an injury-in-fact with respect to the loss of a
collective majority interest. Starr has not pointed to any
competent evidence that the Credit Agreement Class was
so unified that it held a majority voting block that would
have undermined the Government’s ability to exercise any
warrants to obtain preferred stock. This alleged harm, in
STARR INTERNATIONAL COMPANY      v. US                    33



     Starr has neither preserved nor supported its theory
that the Government’s purported nullification of a collec-
tive majority voting interest is sufficient for direct stand-
ing.
                             c
    We turn next to Starr’s reliance on the Fifth Amend-
ment as an independent basis for direct standing. This
theory fares no better.
    Starr argues that the Government has a duty not to
violate the Fifth Amendment’s Takings Clause because
the Fifth Amendment creates “‘a special relationship’”
between AIG’s shareholders and the Government. Appel-
lant’s Resp. & Reply Br. 34 (quoting Vincel v. White Motor
Corp., 521 F.2d 1113, 1118 (2d Cir. 1975)). Starr does not
cite any support for its submission that the Fifth Amend-
ment’s Takings Clause creates a Government “duty.” And
even if such a duty were to exist, Starr has not demon-
strated why that duty would flow directly to a corpora-
tion’s shareholders rather than the corporation in the
context of an equity transaction that affects all pre-
existing shareholders collaterally. See Golden Pac. Ban-
corp. v. United States, 15 F.3d 1066, 1073 & n.14 (Fed.
Cir. 1994) (holding that a shareholder “has no claim
independent of those of [the corporation],” even though
the corporation alleged that “the government’s action
deprived [shareholders] of the value of their stock” (inter-
nal quotation marks omitted)). Starr, in short, has failed
to carry its burden of demonstrating that the Fifth
Amendment itself provides a basis for direct shareholder
standing.




other words, appears too speculative to give rise to stand-
ing.
34                      STARR INTERNATIONAL COMPANY     v. US



                             d
    Finally, we address Starr’s contention that it has di-
rect standing because AIG’s shareholders were singled out
as the “direct target[] of an illegal act.” Appellant’s Resp.
& Reply Br. 31. The Government argues that “Starr’s
hypothesis [in this regard] is untethered to reality.”
Government’s Reply Br. 10. We agree with the Govern-
ment.
    Starr relies on the trial court’s findings that “the
Credit Agreement’s intended punitive effect was ‘immedi-
ately understood’” and that AIG shareholders “‘were the
parties directly affected by the Government’s . . . action.’”
Appellant’s Resp. & Reply Br. 32–33 (quoting Starr VI,
121 Fed. Cl. at 447, 465). The trial court also character-
ized the terms of the loan as “punitive” or “draconian” to
AIG. See, e.g., Starr IV, 121 Fed. Cl. at 431, 435–36, 451.
But Starr does not sufficiently explain why the Govern-
ment’s subjective motivations are relevant to the inquiry
into direct standing.
    And while punitive measures against a corporation
may ultimately be borne by its shareholders, a finding
that those measures targeted shareholders directly is a
wholly different matter. 23 To be sure, there is some
testimony in the record that the Government desired to
penalize AIG’s shareholders. For instance, Starr points to


     23 The Government asserts that loan terms could be
said to be “punitive” against shareholders without actual-
ly being intended to directly punish the shareholders. It
points, for example, to the testimony of then-Secretary of
the Treasury, Henry Paulson, who said: “[The equity term
of the loan] did indeed punish the shareholders. I didn’t
mean that in a vindictive way . . . . That’s just the way
our system is supposed to work, that when companies fail,
the shareholders bear the losses.” J.A. 101243–44.
STARR INTERNATIONAL COMPANY   v. US                     35



testimony purportedly showing that “[t]he Government
. . . specifically said ‘we want to punish [AIG] sharehold-
ers’” with the equity term. Oral Argument 10:04–10:28;
see also id. at 11:59–12:23; Appellant’s Resp. & Reply Br.
32. The trial court, however, did not go as far as to reach
a conclusion that the Government wanted to punish AIG
shareholders directly. 24 And in our appellate function we
do not make such a factual finding. See Icicle Seafoods,
Inc. v. Worthington, 475 U.S. 709, 714 (1986) (holding
that a court of appeals “should not simply have made
factual findings on its own”); Atl. Thermoplastics Co. v.
Faytex Corp., 5 F.3d 1477, 1479 (Fed. Cir. 1993) (“Fact-
finding by the appellate court is simply not permitted.”).
    In sum, while we have no reason to doubt that Starr
was affected by the Government’s acquisition of AIG
equity, Starr has not established any ground for direct
standing under either federal or Delaware law. The
alleged injuries to Starr are merely incidental to injuries
to AIG, and any remedy would go to AIG, not Starr. The
Equity Claims are therefore exclusively derivative in
nature and belong to AIG, which has exercised its busi-
ness judgment and declined to prosecute this lawsuit.
    We need not reach the remaining issues on appeal
with respect to the Equity Claims, including the question
of whether the equity term was permissible under § 13(3)
of the Act. We vacate the Claims Court’s decisions re-




   24   The only reference in the trial court’s post-trial
opinion to any punitive effect on AIG’s shareholders was
the observation that one of Starr’s experts had testified
that the loan terms were punitive and imposed “on AIG’s
shareholders.” Starr VI, 121 Fed. Cl. at 460–61. This
reference appears in the trial court’s summary of the
record, not in its factual findings.
36                      STARR INTERNATIONAL COMPANY    v. US



garding the merits of the Equity Claims, and remand for
dismissal of those claims. 25
                             B
    We turn now to Starr’s remaining direct claims—the
Stock Split Claims based specifically on how the Govern-
ment, after obtaining AIG equity, managed to convert its
preferred stock to common stock. Starr submits that the
Claims Court clearly erred in denying those claims based
on the record evidence. “A finding is ‘clearly erroneous’
when although there is evidence to support it, the review-
ing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.”
Renda Marine, Inc. v. United States, 509 F.3d 1372, 1378
(Fed. Cir. 2007) (internal quotation marks omitted) (quot-
ing United States v. U.S. Gypsum Co., 333 U.S. 364, 395
(1948)).
    According to Starr, “the only permissible view of the
evidence is that the Government structured and timed the
reverse stock split to deprive AIG common shareholders of
their right to vote as a class to block” the Government’s
exchange of preferred stock for common stock. Appel-
lant’s Resp. & Reply Br. 66. Starr raises three features of
the reverse stock split that, contrary to the trial court’s
findings, are allegedly objectionable. First, Starr argues
that the use of the 1:20 ratio was higher than necessary to
avoid delisting. Second, it relies on the lack of any expla-
nation for why the reverse stock split applied only to
issued shares rather than all of AIG’s authorized shares.
Third, Starr asserts that the vote on the reverse stock



     25 In view of our decision that Starr lacks direct
standing to pursue the Equity Claims, there is no need for
further proceedings on remand regarding the merits of
those claims.
STARR INTERNATIONAL COMPANY    v. US                      37



split was delayed until the last day possible to force
shareholders to vote in favor of it to avoid NYSE delisting.
    Despite these pieces of circumstantial evidence, the
Claims Court found that there was “insufficient evidence
in the record to support [the Stock Split Claims].” Starr
VI, 121 Fed. Cl. at 455. It found that even though the
reverse stock split “allow[ed] the Government to avoid a
separate class vote of the common shareholders,” Starr
had “presented little evidence showing that the idea for
the exchange preceded the reverse stock split” and was
designed to avoid such a vote. Id. at 455–56. Instead, the
court held, the “primary purpose” of the reverse stock
split was to avoid a delisting on the NYSE. Id. at 456. It
noted that “[e]very witness at trial testified unequivocally
that Starr and AIG’s other shareholders voted” in favor of
the reverse stock split in order to avoid NYSE delisting.
Id. at 455.
     We agree with the Government that the trial court did
not clearly err in finding that the reverse stock split was
not a vehicle designed by the Government to obtain AIG
common stock. For example, there is no dispute that the
Government could have converted a substantial amount
of its preferred stock into common stock even without the
reverse stock split, and common shareholders, including
Starr itself, voted in favor of the reverse stock split. The
record also shows that the proxy statement expressly
stated that the reverse stock split was aimed at avoiding
NYSE delisting. And more reliably, the Government
waited well over a year after the reverse stock split to
convert its preferred shares—a gap in time that makes it
less likely that the reverse stock split was planned to take
away shareholder interests. Even if the evidence could
have led a trier of fact to a different conclusion, Starr has
38                       STARR INTERNATIONAL COMPANY    v. US



not persuaded us that the trial court clearly erred. 26 See,
e.g., Fraser Constr. Co. v. United States, 384 F.3d 1354,
1364 (Fed. Cir. 2004) (upholding factual findings under
clear-error review even though “a trier of fact could have
made a different finding”).
    As Starr recognizes, the reverse stock split itself was
permissible under Delaware law. See 8 Del. C. § 242(b)(2)
(specifying when a separate class vote is required). View-
ing the whole record, the Claims Court did not commit
reversible error in denying relief for the Stock Split
Claims. We affirm that portion of the Claims Court’s
judgment.
                      III. CONCLUSION
    For the foregoing reasons, we vacate the Claims
Court’s holdings on the merits of the illegal exaction
claim, remand with instructions for dismissal of the
Equity Claims, and affirm the denial of relief with respect
to the Stock Split Claims. After disposing of these issues,
we conclude that any remaining issues on appeal and
cross-appeal are moot.
     VACATED-IN-PART, AFFIRMED-IN-PART, AND
                  REMANDED
                           COSTS
      Costs awarded to the United States.



      26Starr also argues that the trial court failed to con-
sider that “the Government was able to benefit from the
reverse stock split only because it was able to delay and
control that vote with the preferred stock it illegally
acquired as a result of the Credit Agreement.” Appel-
lant’s Opening Br. 60. That argument is moot in view of
our decision today vacating the determination that the
Government’s acquisition of equity was illegal.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

STARR INTERNATIONAL COMPANY, INC., IN ITS
OWN RIGHT AND ON BEHALF OF TWO CLASSES
     OF OTHERS SIMILARLY SITUATED,
            Plaintiff-Appellant

                             v.

                   UNITED STATES,
                Defendant-Cross-Appellant

   AMERICAN INTERNATIONAL GROUP, INC.,
                 Defendant
           ______________________

                  2015-5103, 2015-5133
                 ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:11-cv-00779-TCW, Judge Thomas C.
Wheeler.
                ______________________

WALLACH, Circuit Judge, concurring-in-part and concur-
ring-in-the-result.
    “[E]very federal appellate court has a special obliga-
tion to satisfy itself not only of its own jurisdiction, but
also that of the lower courts in a cause under review, even
though the parties are prepared to concede it.” Bender v.
Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)
(internal quotation marks and citation omitted). The
2                        STARR INTERNATIONAL COMPANY     v. US



same is true of a party’s standing under Article III of the
Constitution. See Juidice v. Vail, 430 U.S. 327, 331
(1977) (“Although raised by neither of the parties, we are
first obliged to examine . . . standing . . . , as a matter of
the case-or-controversy requirement associated with
Art[icle] III . . . .” (citations omitted)). Because I believe
that the majority, like the U.S. Court of Federal Claims
and both parties here, improperly bypasses examination
of the threshold requirements of jurisdiction and constitu-
tional standing, I write separately to express my views
regarding the Court of Federal Claims’s jurisdiction and
Starr International Company, Inc.’s (“Starr”) constitu-
tional standing.
                        DISCUSSION
    I agree with the result of the majority opinion. I also
agree with the majority’s thorough summary of the facts
and, thus, provide only a brief summary for the necessary
context here.
    At the inception of what is now known as the Great
Recession, American International Group, Inc. (“AIG”)
was on the brink of bankruptcy. As a result, the United
States (“Government”) approved an $85 billion dollar loan
to AIG, accepting a 79.9% equity stake in AIG as collat-
eral. Starr Int’l Co. v. United States (Starr IX), 121 Fed.
Cl. 428, 430–31 (2015). Starr, one of the largest share-
holders of AIG common stock, alleged that that the Gov-
ernment’s actions violated the Fifth Amendment of the
Constitution as either an illegal exaction or a taking
without just compensation. Id. at 430. Following several
opinions and a thirty-seven day trial, the Court of Federal
Claims entered final judgment, holding that the Govern-
ment illegally exacted certain Starr shareholders’ proper-
ty but awarding zero damages; and that the Government
did not illegally exact other Starr shareholders’ property.
STARR INTERNATIONAL COMPANY    v. US                       3



See id. at 475. 1 Having found the Government liable for
illegally exacting Starr’s property, the Court of Federal
Claims forewent consideration of Starr’s taking claim.
See id. at 472.
     I believe that the Court of Federal Claims committed
several errors regarding jurisdiction and standing, both as
to Starr’s illegal exaction and taking claims. Although I
agree with the majority’s conclusion that Starr lacks
standing under Delaware law, Maj. Op. 27, I also believe
that the majority’s failure to address the Court of Federal
Claims’s errors fosters uncertainty because it bypasses an
important jurisdictional question and elevates state law
over constitutional standing requirements. Therefore, I
first address jurisdiction and then standing.
                       I. Jurisdiction
    “[A] federal court [generally must] satisfy itself of its
jurisdiction over the subject matter before it considers the
merits of a case.” Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 583 (1999). The Court of Federal Claims is no
exception. See Fisher v. United States, 402 F.3d 1167,
1173 (Fed. Cir. 2005) (en banc in relevant part).
    As will be explained more fully below, the jurisdic-
tional requirements for Starr’s illegal exaction claim and
taking without just compensation claim differ in two key
respects. First, Starr must allege a separate money-
mandating source of law to invoke Court of Federal


    1    The Court of Federal Claims certified two classes
of shareholders, i.e., the Credit Agreement Shareholder
Class and the Reverse Stock Split Shareholder Class, and
reached different conclusions on the merits with respect
to each. See Starr IX, 121 Fed. Cl. at 475. My analysis
regarding jurisdiction and standing applies with equal
force to both classes. Therefore, I refer to both classes
collectively as Starr for ease of reference.
4                       STARR INTERNATIONAL COMPANY     v. US



Claims jurisdiction for its illegal exaction claim, even
though it need not do so for its taking claim. Second,
whether Starr’s claim should be evaluated as an illegal
exaction or a taking depends upon whether the Govern-
ment’s actions were authorized.
    Therefore, I first articulate the jurisdictional re-
quirements of the Tucker Act, including the application of
the money-mandating requirement to illegal exaction and
taking claims. I then explain the Court of Federal
Claims’s errors in finding jurisdiction. Next, I analyze the
statutory provision at issue on appeal, § 13(3) of the
Federal Reserve Act, 12 U.S.C. § 343 (2008) 2 (“§ 13(3)”), to
determine whether it is money-mandating and what
authorities it grants the Government. Finally, I apply
that statutory analysis to the relevant facts to determine
whether the Court of Federal Claims had jurisdiction to
adjudicate Starr’s illegal exaction and taking claims.
    A. Tucker Act Jurisdiction Over Illegal Exaction and
                      Taking Claims
    1. The Tucker Act’s Money-Mandating Requirement
    “Jurisdiction over any suit against the Government
requires a clear statement from the United States waiv-
ing sovereign immunity, together with a claim falling
within the terms of waiver.” United States v. White
Mountain Apache Tribe, 537 U.S. 465, 472 (2003) (cita-
tions omitted). 3 “The terms of consent to be sued may not


    2    Section 13(3) was amended in 2010. See Dodd-
Frank Wall Street Reform & Consumer Protection Act
§ 1101(a), 12 U.S.C. § 343 (2010). However, because the
relevant events for the purposes of this appeal occurred in
2008 and 2009, my analysis focuses on the statutory text
in effect in 2008.
    3    While much of the Supreme Court precedent (in-
cluding White Mountain) on Tucker Act jurisdiction
STARR INTERNATIONAL COMPANY   v. US                      5



be inferred, but must be unequivocally expressed in order
to define a court’s jurisdiction.” Id. (internal quotation
marks, brackets, and citations omitted); see United States
v. Testan, 424 U.S. 392, 399 (1976) (“[I]n [the] Court of
[Federal] Claims context, . . . a waiver of the traditional
sovereign immunity cannot be implied but must be une-
quivocally expressed.” (emphasis added) (internal quota-
tion marks and citations omitted)). “The Tucker Act
contains such a waiver.” White Mountain, 537 U.S. at 472
(citation omitted).
     Pursuant to the Tucker Act, the Court of Federal
Claims has jurisdiction “to render judgment upon any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Tucker Act is “a jurisdictional
statute; it does not create any substantive right enforcea-
ble against the United States for money damag-
es. . . . [T]he Act merely confers jurisdiction upon [the
Court of Federal Claims] whenever the substantive right
exists.” Testan, 424 U.S. at 398 (emphasis added) (cita-
tion omitted). To pursue a substantive right pursuant to
the Tucker Act, “a plaintiff must identify a separate
source of substantive law that creates the right to money
damages. . . . [T]hat source must be ‘money-mandating.’”
Fisher, 402 F.3d at 1172 (citations omitted).




involves claims pursuant to the Indian Tucker Act, the
Supreme Court’s analysis under the two statutes does not
differ. See 28 U.S.C. § 1505 (2012) (describing the Court
of Federal Claims’s Indian Tucker Act jurisdiction); White
Mountain, 537 U.S. at 472 (explaining that the Indian
Tucker Act is the Tucker Act’s “companion statute”).
6                      STARR INTERNATIONAL COMPANY    v. US



     Although the waiver of sovereign immunity must be
unequivocal, the money-mandating source of substantive
law may be implied. In United States v. Mitchell, the
Supreme Court held that the money-mandating source of
substantive law may be implicit, reaffirming that a plain-
tiff “must demonstrate that the source of substantive law
he relies upon can fairly be interpreted as mandating
compensation by the Federal Government for the damag-
es sustained.” 463 U.S. 206, 216–17 (1983) (emphasis
added) (internal quotation marks, citation, and footnote
omitted). Subsequently, the Supreme Court clarified the
“fairly be interpreted” standard from Mitchell in White
Mountain:
    This fair interpretation rule demands a showing
    demonstrably lower than the standard for the ini-
    tial waiver of sovereign immunity. . . . It is
    enough, then, that a statute creating a Tucker Act
    right be reasonably amenable to the reading that it
    mandates a right of recovery in damages. While
    the premise to a Tucker Act claim will not be
    lightly inferred, a fair inference will do.
537 U.S. at 472–73 (emphases added) (internal quotation
marks and citations omitted).
2. The Application of the Tucker Act’s Money-Mandating
   Requirement to Illegal Exaction and Taking Claims
    Both illegal exaction and taking claims derive from
the Fifth Amendment. The Takings Clause of the Fifth
Amendment inherently is money-mandating. See Jan’s
Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d
1299, 1309 (Fed. Cir. 2008) (“It is undisputed that the
Takings Clause of the Fifth Amendment is a money-
mandating source for purposes of Tucker Act jurisdic-
tion.”). However, we have not clearly explained whether
the same is true for illegal exaction claims, see Starr IX,
121 Fed. Cl. at 464–65 (discussing apparent inconsisten-
cies in our court’s application of the money-mandating
STARR INTERNATIONAL COMPANY     v. US                       7



requirement to illegal exaction claims), which “involve[] a
deprivation of property without due process of law, in
violation of the Due Process Clause of the Fifth Amend-
ment,” Norman v. United States, 429 F.3d 1081, 1095
(Fed. Cir. 2005).
     Although the Takings Clause provides that “private
property [shall not] be taken for public use[] without just
compensation,” the Due Process Clause does not similarly
contemplate money damages. U.S. Const. amend. V
(emphasis added); see In re United States, 463 F.3d 1328,
1335 n.5 (Fed. Cir. 2006) (“[B]ecause the Due Process
Clause is not money-mandating, it may not provide the
basis for jurisdiction under the Tucker Act.”); Murray v.
United States, 817 F.2d 1580, 1583 (Fed. Cir. 1987) (“Alt-
hough the Fifth Amendment’s [D]ue [P]rocess [C]lause
provides that no person shall be deprived of property
without due process of law, no language in the clause
itself requires the payment of money damages for its
violation.” (citation omitted)). This means that a party
bringing an illegal exaction claim must identify a sepa-
rate money-mandating source of substantive law entitling
it to compensation. See White Mountain, 537 U.S. at 472.
    Indeed, the weight of our illegal exaction case law
supports this conclusion. See, e.g., Norman, 429 F.3d at
1095 (“To invoke Tucker Act jurisdiction over an illegal
exaction claim, a claimant must demonstrate that the
statute or provision causing the exaction itself provides,
either expressly or by necessary implication, that the
remedy for its violation entails a return of money unlaw-
fully exacted.” (internal quotation marks and citation
omitted)); Cyprus Amax Coal Co. v. United States, 205
F.3d 1369, 1373 (Fed. Cir. 2000) (explaining that the
appeal “turns on whether [the Export Clause, U.S. Const.
art. I, § 9, cl. 2], when fairly interpreted, affords an inde-
pendent cause of action for monetary remedies” and then
finding jurisdiction because this interpretation “leads to
the ineluctable conclusion that the clause provides a
8                        STARR INTERNATIONAL COMPANY       v. US



cause of action with a monetary remedy,” i.e., the “return
of money unlawfully exacted”); Crocker v. United States,
125 F.3d 1475, 1476–77 (Fed. Cir. 1997) (per curiam)
(“Because the Tucker Act does not provide any substan-
tive rights, [the plaintiff]’s ability to bring a claim in the
Court of Federal Claims turns on whether [the relevant
statute] creates a substantive right for money damages in
situations in which a penalty is improperly exacted.”
(internal quotation marks and citations omitted)); Mur-
ray, 817 F.2d at 1583 (stating that the Claims Court did
not have jurisdiction because “there is no language in the
statute requiring compensation”). Moreover, if the mon-
ey-mandating requirement did not apply to illegal exac-
tion claims, then any Government violation of a
constitutional provision, statute, or regulation could
result in a claim for money damages against the Govern-
ment. The law does not support such a result. See, e.g.,
Lane v. Pena, 518 U.S. 187, 196 (1996) (“It is plain that
Congress is free to waive the Federal Government’s
sovereign immunity against liability without waiving its
immunity from monetary damages awards.”).
    It is regrettable that the majority chooses to bypass
this opportunity to clarify the law for future cases. Ra-
ther than forego this opportunity, I would find that illegal
exaction claims are not inherently money-mandating and
that, consequently, Starr was required to plead a separate
money-mandating source of substantive law.
B. The Court of Federal Claims Erred in Its Jurisdictional
                        Findings
     In Fisher, this court held that “[w]hen a complaint is
filed alleging a Tucker Act claim . . . , the trial court at the
outset shall determine, either in response to a motion by
the Government or sua sponte (the court is always re-
sponsible for its own jurisdiction), whether the Constitu-
tional provision, statute, or regulation is one that is
money-mandating.” 402 F.3d at 1173 (emphasis added)
STARR INTERNATIONAL COMPANY    v. US                       9



(citation omitted). We further explained that “the deter-
mination that the source is money-mandating shall be
determinative both as to the question of the court’s juris-
diction and . . . whether, on the merits, plaintiff has a
money-mandating source on which to base his cause of
action.” Id. “[T]he absence of a money-mandating source
[is] fatal to the court’s jurisdiction under the Tucker Act,”
requiring dismissal. Id.
     Instead of determining whether a money-mandating
statute is required for an illegal exaction claim at the
outset, the Court of Federal Claims in the instant action
deferred this determination for its final merits opinion.
See Starr IX, 121 Fed. Cl. at 463–64 (noting that “there is
one jurisdictional issue where the Court previously grant-
ed an inference in Starr’s favor, but which now requires
further analysis”); Starr Int’l Co. v. United States (Starr
II), 106 Fed. Cl. 50, 84 (2012) (“[T]he [c]ourt concludes
that it is premature at this stage to rule decisively on the
issue [of whether § 13(3) is money-mandating], let alone
treat it as dispositive for purposes of Starr’s illegal exac-
tion claim.”). The result of that analytical deferral was a
thirty-seven day trial involving three Cabinet-level offi-
cials and five years of costly litigation. See Starr IX, 121
Fed. Cl. at 431–32.
    In its ultimate post-trial jurisdictional findings, the
Court of Federal Claims recognized that “taking claims
stem from explicit money-mandating language in the
Fifth Amendment, while illegal exaction claims do not.”
Id. at 464. 4 The Court of Federal Claims then identified


    4   The Court of Federal Claims made this determi-
nation after reaching inconsistent positions as to whether
an illegal exaction claim requires a money-mandating
source: in one opinion, it held that an illegal exaction
claim “is an exception to the general rule that the Due
Process Clause of the Fifth Amendment is not money-
10                        STARR INTERNATIONAL COMPANY     v. US



apparent inconsistencies in our precedent, stating that
“some decisions have dispensed with the requirement for
a money-mandating statute, seemingly embracing the
concept that the Government should not escape responsi-
bility for its unauthorized actions based on a jurisdiction-
al loophole,” id., while “[o]ther decisions have espoused a
slightly tighter standard, but one that is still broader
than simply requiring a ‘money-mandating’ source of
law,” id. at 465. The Court of Federal Claims found that
Starr’s illegal exaction claims satisfied this broader
jurisdictional threshold. Id. at 465–66.
    In support, the Court of Federal Claims relied on lan-
guage from our decision in Norman, which states that a
plaintiff “must demonstrate that the statute or provision
causing the exaction [must] itself provide[], either ex-
pressly or by necessary implication, that the remedy for
its violation entails a return of money unlawfully exact-
ed.” 429 F.3d at 1095 (emphasis added) (internal quota-
tion marks and citation omitted). On this basis, the Court
of Federal Claims determined that
     where the Government has imposed unlawful
     conditions in connection with an emergency loan
     under [§] 13(3) of the Federal Reserve Act, the
     Government should not be permitted to insulate
     itself from liability by arguing that [§] 13(3) is not
     “money-mandating.” If this were true, the Gov-
     ernment could nationalize a private company, as
     it did to AIG, without fear of any claims or repris-
     als. Section 13(3) does not contain any express


mandating,” Starr II, 106 Fed. Cl. at 61, but it later
reached the opposite conclusion, Starr IX, 121 Fed. Cl. at
464 (“The Due Process Clause does not contain a money-
mandating provision, and therefore an illegal exaction
claim requires reference to another statute or regulation
to create jurisdiction in this [c]ourt.”).
STARR INTERNATIONAL COMPANY    v. US                      11



    “money-mandating” language, but “by necessary
    implication,” the statute should be read to allow
    the shareholders’ cause of action here. By taking
    79.9 percent equity and voting control of AIG, the
    Government exacted the shareholders’ property
    interests. The two certified classes of AIG com-
    mon stock shareholders were the parties directly
    affected by the Government’s unlawful action, and
    “by necessary implication,” they should be permit-
    ted to maintain their lawsuit.
Starr IX, 121 Fed. Cl. at 465 (emphases added). In addi-
tion to disregarding the en banc court’s instructions in
Fisher to decide jurisdiction at the outset, the Court of
Federal Claims’s reasoning suffers from five separate
defects.
    As an initial matter, when asked to reconsider wheth-
er § 13(3) is money-mandating, the Court of Federal
Claims stated that it “must draw all reasonable infer-
ences in favor of” Starr and, thus, concluded that “at this
stage Starr is entitled to the inference that [§] 13(3) is
indeed money-mandating.” Starr Int’l Co. v. United
States (Starr III), 107 Fed. Cl. 374, 378 (2012) (citing
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However,
Iqbal refers to factual, not legal, inferences. See Iqbal,
556 U.S. at 678 (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable
for the misconduct alleged.” (citation omitted)). Indeed,
the Supreme Court has explained that allegations in a
complaint must rest on a plausible legal theory to survive
dismissal in the early stages of litigation. See, e.g., Fifth
Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2471–72
(2014).
    Second, the Court of Federal Claims never found that
Starr met its burden of establishing jurisdiction by a
preponderance of the evidence. See Reynolds v. Army &
12                     STARR INTERNATIONAL COMPANY    v. US



Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)
(“[The plaintiff] bears the burden of establishing subject
matter jurisdiction by a preponderance of the evidence.”
(citations omitted)). Without the requisite evidence, the
Court of Federal Claims may not exercise jurisdiction.
See M. Maropakis Carpentry, Inc. v. United States, 609
F.3d 1323, 1327 (Fed. Cir. 2010).
     Third, the Court of Federal Claims simply repeated
one phrase from Norman as purported support for its
erroneous interpretation of the money-mandating juris-
dictional requirement. See Starr IX, 121 Fed. Cl. at 465.
Had the Court of Federal Claims reviewed the array of
available case law on Tucker Act jurisdiction, it must
have found to the contrary. See, e.g., Cyprus, 205 F.3d at
1373; Crocker, 125 F.3d at 1476–77. In fact, in Norman,
we affirmed the Court of Federal Claims’s dismissal of the
illegal exaction claim for lack of jurisdiction because the
statute at issue “d[id] not, by its terms or by necessary
implication, provide a cause of action with a monetary
remedy for its violation.” 429 F.3d at 1096 (emphases
added). Norman—as well as the weight of our illegal
exaction case law—requires plaintiffs to identify a money-
mandating source of substantive law. See supra Section
I.A.2.
     Fourth, the Court of Federal Claims’s legal reasoning
is based on that court’s own theory of equity. While
acknowledging that § 13(3) “does not contain express
money-mandating language,” the Court of Federal Claims
simply repeated what the court believed “should” happen.
Starr IX, 121 Fed. Cl. at 465 (internal quotation marks
omitted). But what a law “should” do and what it does
are often two different questions. See Lexmark Int’l, Inc.
v. Static Control Components, Inc., 134 S. Ct. 1377, 1388
(2014) (“We do not ask whether in our judgment Congress
should have authorized [the plaintiff]’s suit, but whether
Congress in fact did so.”). The test is whether the statute
is “reasonably amenable to the reading that it mandates a
STARR INTERNATIONAL COMPANY    v. US                       13



right of recovery in damages,” White Mountain, 537 U.S.
at 473, and the Court of Federal Claims did not apply that
test.
    Fifth, the Court of Federal Claims incorrectly teth-
ered its money-mandating determination to the facts of
this case, see Starr IX, 121 Fed. Cl. at 463–64; Starr II,
106 Fed. Cl. at 84, but the correct inquiry is whether
§ 13(3) itself is money-mandating irrespective of the facts
in a given dispute, see Fisher, 402 F.3d at 1173. As a
result, the Court of Federal Claims incorrectly based its
money-mandating finding on its post-facto determination
that the Government took unauthorized action, see Starr
IX, 121 Fed. Cl. at 465 (stating that “the Government
could nationalize a private corporation, as it did to AIG,
without fear of any claims or reprisals” (emphasis add-
ed)), when it should have focused on interpreting the
language of the statute to determine Congressional in-
tent. This inquiry neither requires nor permits such
considerations.
    Taken together, these reasons not only warrant, but
require, reversal of the Court of Federal Claims’s finding
of jurisdiction over Starr’s illegal exaction claim. Never-
theless, I continue by evaluating § 13(3) under the appro-
priate standard to determine its effect on Starr’s claims.
   C. Statutory Interpretation of § 13(3) of the Federal
                       Reserve Act
     In this section, I discuss § 13(3) to determine its con-
tent and scope. Based on that analysis, I then evaluate in
subsequent sections whether § 13(3) is money-mandating
and whether it authorizes the taking of an equity stake
(e.g., shares or stock warrants).
     1. The Text of § 13(3) of the Federal Reserve Act
    “[O]ur inquiry begins with the statutory text.” Bed-
Roc Ltd. v. United States, 541 U.S. 176, 183 (2004) (cita-
tions omitted). Section 13(3), in relevant part, provides:
14                        STARR INTERNATIONAL COMPANY     v. US



     In unusual and exigent circumstances, the Board
     of Governors of the Federal Reserve System
     [(“BoG”)], by the affirmative vote of not less than
     five members, may authorize any Federal
     [R]eserve bank, during such periods as the said
     [BoG] may determine, at rates established in ac-
     cordance with the provisions of [§] 357 of this title,
     to discount for any individual, partnership, or cor-
     poration, notes, drafts, and bills of exchange when
     such notes, drafts, and bills of exchange are in-
     dorsed or otherwise secured to the satisfaction of
     the Federal [R]eserve bank: Provided, That before
     discounting any such note, draft, or bill of ex-
     change for an individual or a partnership or cor-
     poration the Federal [R]eserve bank shall obtain
     evidence that such individual, partnership, or cor-
     poration is unable to secure adequate credit ac-
     commodations from other banking institutions.
     All such discounts for individuals, partnerships,
     or corporations shall be subject to such limitations,
     restrictions, and regulations as the [BoG] may pre-
     scribe.
12 U.S.C. § 343 (emphases added). The statute authoriz-
es the Federal Reserve banks “to discount . . . notes,
drafts, and bills of exchange,” i.e., to make an interest
bearing loan, to individuals, partnerships, and corpora-
tions. Id. However, this authority is subject to certain
conditions precedent to making a loan, as well as certain
requirements regarding the terms of the loan.
         a. Conditions Precedent to Making a Loan
     Section 13(3) includes three conditions precedent:
(1) the existence of “unusual and exigent circumstances”;
(2) an “affirmative vote” of at least five members of the
BoG authorizing a Federal Reserve bank to take action
permitted by the statute; and (3) “evidence that [an]
individual, partnership, or corporation is unable to secure
STARR INTERNATIONAL COMPANY    v. US                      15



adequate credit accommodations from other banking
institutions.” Id.; see 12 C.F.R. § 201.4(d) (2008) (stating
that a Federal Reserve bank must determine that “failure
to obtain such credit would adversely affect the economy”
before extending emergency credit). Considered together,
these conditions require that, during “unusual and exi-
gent circumstances,” at least five members of the BoG
must vote to authorize a Federal Reserve bank to make a
loan, and then the authorized Federal Reserve bank must
obtain evidence demonstrating that the borrower could
not obtain financing from another banking institution. In
effect, the Federal Reserve bank must be a lender of last
resort.
            b. Restrictions on the Loan’s Terms
     Section 13(3) also places three restrictions on the
terms of a loan: a loan must be (1) “at rates established in
accordance with the provisions of [§] 357 of this title”;
(2) “indorsed or otherwise secured to the satisfaction of
the Federal [R]eserve bank”; and (3) “subject to such
limitations, restrictions, and regulations as the [BoG] may
prescribe.” 12 U.S.C. § 343. As to the first restriction,
§ 357 provides that “[e]very Federal [R]eserve bank shall
have power to establish . . . , subject to review and deter-
mination of the [BoG],” interest rates “to be charged by
the Federal [R]eserve bank for each class of paper, which
shall be fixed with a view of accommodating commerce
and business.” Id. § 357. Therefore, Federal Reserve
banks must establish interest rates for a § 13(3) loan that
“accomodat[e] commerce and business.” Id.
    Second, the § 13(3) loan must be “indorsed or other-
wise secured to the satisfaction of the Federal [R]eserve
bank.” Id. § 343. Although this provision requires the
Federal Reserve bank to secure the loan, it grants the
Federal Reserve bank discretion by requiring that the
loan be “secured to the satisfaction of the Federal [R]eserve
bank.” Id. (emphasis added). In addition, the use of
16                       STARR INTERNATIONAL COMPANY    v. US



“otherwise” permits the Federal Reserve bank to exercise
this discretion in selecting the form of security.
    Third, the BoG “may prescribe” “limitations, re-
strictions, and regulations” on the Federal Reserve bank’s
loan. Id. (emphasis added). Because this provision em-
ploys permissive rather than mandatory language, the
BoG has discretion over whether to prescribe additional
limitations, restrictions, and regulations. Thus, this
provision only is relevant when the BoG has elected to do
so.
       2. Other Provisions of the Federal Reserve Act
    Because “[s]tatutory construction . . . is a holistic en-
deavor,” United Sav. Ass’n v. Timbers of Inwood Forest
Assocs., 484 U.S. 365, 371 (1988), “we must not be guided
by a single sentence or member of a sentence, but look to
the provisions of the whole law, and to its object and
policy,” United States v. Boisdoré’s Heirs, 49 U.S. (8 How.)
113, 122 (1849). Thus, I evaluate how § 13(3) fits into the
statutory scheme of Federal Reserve Act generally.
    When Congress passed the Federal Reserve Act in
1913, it conferred certain authority on Federal Reserve
banks. See generally Pub. L. No. 63-43, 38 Stat. 251
(1913) (codified as amended in scattered sections of
12 U.S.C.). As relevant here, § 4(4) provides that the
Federal Reserve banks
     shall have power—
     ...
     [t]o exercise by its board of directors, or duly au-
     thorized officers or agents, all powers specifically
     granted by the provisions of [the Federal Reserve
     Act] and such incidental powers as shall be neces-
     sary to carry on the business of banking within the
     limitations prescribed by the [Federal Reserve
     Act].
STARR INTERNATIONAL COMPANY   v. US                       17



12 U.S.C. § 341 (emphasis added). Section 4(4) thus
expands upon the powers “specifically granted” by § 13(3)
by granting “such incidental powers as shall be necessary
to carry on the business of banking.” Id.
    However, the statutory text limits these additional
powers in two ways. First, the powers are “incidental,”
and “an incidental power can avail neither to create
powers which, expressly or by reasonable implication, are
withheld nor to enlarge powers given; but only to carry
into effect those which are granted.” First Nat’l Bank in
St. Louis v. Mo., 263 U.S. 640, 659 (1924). Second, the
incidental powers must be “within the limitations pre-
scribed by the [Federal Reserve Act],” meaning they
cannot contravene the limitations of § 13(3) and the
remainder of the statute. Section 4(4) thus authorizes
Federal Reserve banks to perform certain activities
“necessary” to “the business of banking,” but these powers
cannot exceed the authorized powers of the statute.
   3. Similar Provisions in Statutes Related to § 13(3)
    The interpretation of particular text from related
statutes in the same Title of the United States Code also
may inform the interpretation of the same or similar text
in the statute at issue. See Sullivan v. Stroop, 496 U.S.
478, 484 (1990) (interpreting “child support” in accord-
ance with a closely-related statute using the same
phrase). Relevant here, § 16 of the Banking Act of 1933,
Pub. L. No. 73-66, 48 Stat. 162, 184–85 (codified as
amended at 12 U.S.C. § 24), appears in the same title of
the United States Code as §§ 4(4) and 13(3) of the Federal
Reserve Act and is structured similarly to § 4(4), includ-
ing the phrase “all such incidental powers as shall be
necessary to carry on the business of banking.” 12 U.S.C.
§ 24. One notable difference between 12 U.S.C. § 24 and
§ 4(4) of the Federal Reserve Act, however, is that § 24
does not provide that incidental powers must be carried
out “within the limitations prescribed by the [Federal
18                       STARR INTERNATIONAL COMPANY    v. US



Reserve Act]” like § 4(4). Compare 12 U.S.C. § 24, with
id. § 341.
    The regulation interpreting the “incidental powers”
provision of 12 U.S.C. § 24 states that
     [a] national bank may take as consideration for a
     loan a share in the profit, income, or earnings
     from a business enterprise of a borrower. A na-
     tional bank also may take as consideration for a
     loan a stock warrant issued by a business enter-
     prise of a borrower, provided that the bank does
     not exercise the warrant. The share or stock war-
     rant may be taken in addition to, or in lieu of, in-
     terest.
12 C.F.R. § 7.1006 (emphasis added). This regulation
indicates that “incidental powers” may include, at a
minimum, taking shares or stock warrants “in addition to,
or in lieu of, interest.” Id. To the extent 12 U.S.C. § 24
and 12 C.F.R. § 7.1006 inform the interpretation of the
Federal Reserve Act, this analysis would not differ with
respect to §§ 13(3) or 4(4), unless the Federal Reserve
bank was not acting “within the limitations” of other
provisions of the Federal Reserve Act.
                   4. Legislative History
    Although of lesser interpretative value, courts fre-
quently rely on legislative history. See, e.g., Thunder
Basin Coal Co. v. Reich, 510 U.S. 200, 209 (1994) (“The
legislative history of the Mine Act confirms this interpre-
tation.”). I have not identified any legislative history
relevant to my interpretation of § 13(3).
      5. Additional Considerations Related to § 13(3)
    Finally, although not central to my interpretation, it
is worth noting that § 13(3) of the Federal Reserve Act
was enacted in 1932 at the height of the Great Depres-
sion. See Pub. L. No. 72-302, § 210, 47 Stat. 709, 715
STARR INTERNATIONAL COMPANY    v. US                     19



(1932). While it was used over 100 times during the
height of the Great Depression, the Court of Federal
Claims found (and the parties do not contest) that the
Federal Reserve Act was not used during the seventy-two
years preceding the Great Recession of 2008. See Starr
IX, 121 Fed. Cl. at 467. This lends mild support for an
interpretation favoring broader powers, as the Federal
Reserve Act was designed to prevent or mitigate signifi-
cant financial crises. But cf. Youngstown Sheet & Tube
Co. v. Sawyer, 343 U.S. 579, 653 (1952) (Jackson, J.,
concurring).
D. The Court of Federal Claims Did Not Have Jurisdiction
       to Adjudicate Starr’s Illegal Exaction Claim
    The Court of Federal Claims is a court of limited ju-
risdiction, as provided for by the Tucker Act. See 28
U.S.C. § 1491. To bring an illegal exaction claim pursu-
ant to the Tucker Act, our precedent requires a plaintiff to
assert a money-mandating source of substantive law and
a violation of the Constitution, a statute, or a regulation.
Because § 13(3) neither is money-mandating nor prohibits
the Federal Reserve banks from taking equity, the Court
of Federal Claims did not have Tucker Act jurisdiction to
adjudicate Starr’s illegal exaction claim. I address these
issues in turn.
1. Section 13(3) Is Not Money-Mandating as Required for
  Court of Federal Claims Jurisdiction Pursuant to the
                        Tucker Act
    When determining whether a statute is money-
mandating, we ask whether the statute is “reasonably
amenable to the reading that it mandates a right of
recovery in damages.” White Mountain, 537 U.S. at 473.
Based on my review of the text of § 13(3), I agree with the
Court of Federal Claims that “[§] 13(3) does not contain
express ‘money-mandating’ language . . . .” Starr IX, 121
Fed. Cl. at 465. There simply is no language in the stat-
ute discussing the Government’s payment of money
20                      STARR INTERNATIONAL COMPANY    v. US



damages. Nor is § 13(3) “reasonably amenable” to such a
reading. White Mountain, 537 U.S. at 473. Section 13(3)
permits Federal Reserve banks to serve as a lender of last
resort in “unusual and exigent circumstances.” 12 U.S.C.
§ 343. It empowers the Federal Reserve banks to mitigate
financial crises; it does not enable a borrower to bring a
money claim (or any other claim) against the Federal
Reserve banks or any other Government entity. There-
fore, even if the Government violated § 13(3), it would not
be obligated to pay money damages.
 2. The Government’s Actions Were Authorized Because
     § 13(3) Does Not Prohibit the Taking of Equity
     The Court of Federal Claims lacked jurisdiction over
Starr’s illegal exaction claim for the separate reason that
Congress authorized the Government to take equity via
§ 13(3). Illegal exaction claims depend upon unauthorized
Government conduct, see Eastport S.S. Corp. v. United
States, 372 F.2d 1002, 1007 (Ct. Cl. 1967) (stating that
illegal exaction claims may be brought when money “was
improperly paid, exacted, or taken from the claimant in
contravention of the Constitution, a statute, or a regula-
tion”), but “[t]he [G]overnment action upon which the
taking[] claim is premised must be authorized, either
expressly or by necessary implication, by some valid
enactment of Congress,” Short v. United States, 50 F.3d
994, 1000 (Fed. Cir. 1995) (emphasis added). The Gov-
ernment’s action here, i.e., the taking of an equity stake,
was authorized pursuant to § 13(3).
    Although § 13(3) does not reference the taking of equi-
ty in a company expressly, the statute gives the Federal
Reserve banks discretion on how the loan is secured.
Section 13(3) places two primary restrictions on the terms
of a loan. First, the Federal Reserve banks must make
loans “at rates established in accordance with the provi-
sions of [§] 357 of this title.” 12 U.S.C. § 343. While this
prohibits the Federal Reserve banks from setting interest
STARR INTERNATIONAL COMPANY    v. US                      21



rates that do not “accommodat[e] commerce and busi-
ness,” id. § 357, it does not prohibit the Federal Reserve
banks from obtaining other forms of security. Second,
these loans must be “indorsed or otherwise secured to the
satisfaction of the Federal [R]eserve bank.” Id. § 343. By
stating that the loan may be “otherwise secured to the
satisfaction of the Federal [R]eserve bank,” § 13(3) gives
the Federal Reserve bank discretion over the form and
amount of the security obtained from the borrower.
Providing equity is a common method for securing a loan.
See, e.g., J.A. 400175 (stating that taking equity is “com-
mon practice in the banking industry”). Thus, obtaining
equity as collateral falls within the powers authorized by
§ 13(3).
    The inquiry may not end there, however, as the stat-
ute must be viewed as a whole. United Sav. Ass’n, 484
U.S. at 371. Viewing the statute as a whole reinforces
this interpretation. Section 4(4) of the Federal Reserve
Act expands upon the powers “specifically granted” by
§ 13(3) by granting “such incidental powers as shall be
necessary to carry on the business of banking.” 12 U.S.C.
§ 341. It is true that incidental powers may not exceed
the authorized powers, but § 13(3) provides the Federal
Reserve banks with the power to lend and grants signifi-
cant discretion to formulate loan terms. Accepting equity
as collateral for a loan would not exceed the Federal
Reserve banks’ lending power; it would enable lending.
See NationsBank of N.C., N.A. v. Variable Annuity Life
Ins. Co., 513 U.S. 251, 258 n.2 (1995) (Section 24 does not
limit an official’s authority “to the enumerated powers” in
that statute, because the official “has discretion to author-
ize activities beyond those specifically enumerated,” so
long as that discretion is “kept within reasonable bounds.
Ventures distant from dealing in financial investment
instruments—for example, operating a general travel
agency—may exceed those bounds.”).
22                      STARR INTERNATIONAL COMPANY    v. US



    Considering the entire statutory framework, I would
find that § 13(3) is not money-mandating and otherwise
authorizes Federal Reserve banks to take equity to secure
loans. Because Starr’s illegal exaction claim was prem-
ised on the purported money-mandating nature of § 13(3)
and the Government’s purported violation of § 13(3) by
taking a 79.9% equity stake in AIG, the Court of Federal
Claims lacked jurisdiction to adjudicate Starr’s illegal
exaction claim. 5
E. The Court of Federal Claims Had Jurisdiction to Adju-
              dicate Starr’s Taking Claim
     Having found the Government liable for illegally ex-
acting Starr’s property, the Court of Federal Claims
forewent consideration of Starr’s taking claim under the
Fifth Amendment. See Starr IX, 121 Fed. Cl. at 472
(determining that Starr’s taking claim could not be decid-
ed due to the finding of an illegal exaction, because “the
same government action cannot be both an unauthorized
illegal exaction and an authorized taking”). Because I


     5   In reaching its conclusion that the Federal Re-
serve Bank of New York (“FRBNY”) violated § 13(3), the
Court of Federal Claims cited draft memoranda, which it
believed indicated positions taken by Mr. Scott Alvarez,
General Counsel to the Federal Reserve. Starr IX, 121
Fed. Cl. at 469–70, 478. However, ample record evidence
demonstrates that these were drafts authored by subordi-
nates and were never authorized by Mr. Alvarez. See,
e.g., J.A. 300162–67 (handwritten markup striking state-
ment indicating that the Federal Reserve and the Treas-
ury could not hold shares with voting rights); see also J.A.
100566 (“I didn’t agree with that part of the memo or
whole other parts of the memo, and, indeed, I struck—
once I had the opportunity to read this, I struck whole
parts of the memo, including that discussion.”). This
constitutes clear error by the Court of Federal Claims.
STARR INTERNATIONAL COMPANY    v. US                     23



would find that Starr’s illegal exaction claim must be
dismissed for lack of jurisdiction, I now turn to whether
the Court of Federal Claims had jurisdiction to adjudicate
Starr’s taking claim.
    The Fifth Amendment provides, inter alia, that “pri-
vate property [shall not] be taken for public use, without
just compensation.” U.S. Const. amend. V. Because the
Takings Clause inherently is money-mandating, see Jan’s
Helicopter, 525 F.3d at 1309, Starr was not required to
allege a separate money-mandating source of law. In-
stead, Starr was only required to (1) “identif[y] a cogniza-
ble Fifth Amendment property interest that is asserted to
be the subject of the taking” and (2) plead that the “prop-
erty interest was ‘taken’” without just compensation
through authorized Government action. Acceptance Ins.
Cos. v. United States, 583 F.3d 849, 854 (Fed. Cir. 2009);
see Del-Rio Drilling Programs, Inc. v. United States, 146
F.3d 1358, 1362 (Fed. Cir. 1998) (“A compensable taking
arises only if the government action in question is author-
ized.”).
     Starr satisfied these requirements. As to the cogniza-
ble property interest, “a court must look to existing rules
and understandings and background principles derived
from an independent source, such as state, federal, or
common law, that define the dimensions of the requisite
property rights for purposes of establishing a cognizable
taking.” Klamath Irrigation Dist. v. United States, 635
F.3d 505, 511 (Fed. Cir. 2011) (internal quotation marks,
brackets, and citation omitted). Shares and voting power
are property interests pursuant to Delaware law. See,
e.g., Del. Code Ann. tit. 8, § 159 (West 1983) (“The shares
of stock in every corporation shall be deemed personal
property . . . .”); Gatz v. Ponsoldt, 925 A.2d 1265, 1278
(Del. 2007) (discussing voting power). Starr thus alleged
a cognizable property interest by claiming dilution and
loss of voting power. Starr also alleged that the Govern-
ment took 562,868,096 shares of AIG common stock
24                        STARR INTERNATIONAL COMPANY      v. US



without due process or just compensation. Starr II, 106
Fed. Cl. at 54. Finally, as explained above, the Govern-
ment’s actions were authorized under § 13(3). See supra
Section I.D.2. For these reasons, the Court of Federal
Claims had jurisdiction to adjudicate Starr’s taking claim.
                         III. Standing
    Having determined that the Court of Federal Claims
did not have jurisdiction to adjudicate Starr’s illegal
exaction claim but that it did have jurisdiction to adjudi-
cate Starr’s taking claim, I now turn to whether Starr had
standing to bring its taking claim in federal court. 6
“Standing represents a jurisdictional requirement which
remains open to review at all stages of the litigation.”
Nat’l Org. for Women, Inc. v. Scheidler, 510 U.S. 249, 255
(1994) (citation omitted).
     “The party invoking federal jurisdiction bears the
burden of establishing” standing, Lujan v. Defs. of Wild-
life, 504 U.S. 555, 561 (1992), and this burden increases
as the litigation progresses:
     At the pleading stage, general factual allegations
     of injury resulting from the defendant’s conduct
     may suffice . . . . In response to a summary judg-
     ment motion . . . , the plaintiff can no longer rest
     on such mere allegations, but must set forth by af-
     fidavit or other evidence specific facts . . . . And at
     the final stage, those facts (if controverted) must



     6   The parties briefed standing with respect to the
illegal exaction claim rather than the taking claim, but I
see no substantive difference in how this would affect the
standing analysis. Therefore, even if the Court of Federal
Claims had jurisdiction over Starr’s illegal exaction claim,
my standing analysis would apply with equal force to that
claim.
STARR INTERNATIONAL COMPANY    v. US                     25



   be supported adequately by the evidence adduced
   at trial.
Id. (internal quotation marks and citations omitted). The
Court of Federal Claims addressed standing over five
opinions. 7 However, as will be explained more fully
below, the Court of Federal Claims never conducted a
standing analysis pursuant to the three elements pre-
scribed by the Constitution, and it only addressed wheth-
er the Government had the requisite control to form the



   7    In Starr Int’l Co. v. United States (Starr I), the
Court of Federal Claims “reserve[d] judgment as to the
scope of its jurisdiction and to Starr’s standing” pending
the filing of the Government’s motion to dismiss. 103
Fed. Cl. 287, 289 n.1 (2012). In Starr II, the Court of
Federal Claims determined that “Starr has pled facts
sufficiently alleging . . . harm to the suing stockholders
independent of any harm to AIG and as such, has stand-
ing to advance its expropriation claim directly” and that
“Starr has standing to challenge the FRBNY’s compliance
with [§] 13(3) of the [Federal Reserve Act].” 106 Fed. Cl.
at 62, 84. It then declined to reconsider these findings in
Starr III, 107 Fed. Cl. at 379. In Starr Int’l Co. v. United
States (Starr V), after AIG’s Board declined to bring a
derivative claim against the Government, the Court of
Federal Claims held that “Starr has not demonstrated a
reasonable doubt that the Board’s decision is entitled to
the presumption of the business judgment rule, and
therefore has no standing to advance derivative claims on
behalf of AIG.” 111 Fed. Cl. 459, 469 (2013). In addition,
it “repeat[ed] its previous ruling that Starr has standing
to pursue its illegal exaction claim.” Id. at 482. Finally,
in Starr IX, the Court of Federal Claims simply noted
that it “ha[d] addressed a number of jurisdictional and
standing questions at earlier stages of this case.” 121
Fed. Cl. at 463.
26                       STARR INTERNATIONAL COMPANY     v. US



basis of a direct claim, as required by Delaware law, at
the pleading stage of the litigation. The majority commits
the same error here, Maj. Op. 17 (articulating the three
elements of constitutional standing and stating “we
assume arguendo—as the parties do—that Starr has
satisfied the requirements of constitutional standing
derived from Article III”), despite Supreme Court prece-
dent cautioning against such assumptions, see, e.g., Steel
Co. v. Citizens for Better Env’t, 523 U.S. 83, 94–97 (1998)
(criticizing the appellate court for “‘assuming’ jurisdiction”
rather than deciding jurisdictional issues such as Article
III standing at the outset). 8 I first provide additional


     8  In justifying its disregard for constitutional stand-
ing, the majority acknowledges that “federal law dictates
whether Starr has direct standing” but states that “the
law of Delaware . . . also plays a role.” Maj. Op. 20, 21.
Undoubtedly, state law may play a role—a secondary one.
See U.S. Const. art. VI, cl. 2 (“This Constitution . . . shall
be the supreme Law of the Land[,] and the [j]udges in
every [s]tate shall be bound thereby . . . .”); Armstrong v.
Exceptional Child Ctr., 135 S. Ct. 1378, 1383 (2015)
(explaining that courts “must not give effect to state laws
that conflict with federal laws” (citation omitted)). The
majority characterizes its analysis as one involving pru-
dential considerations, but I disagree with its analysis for
three reasons.
    First, the majority appears to believe that Delaware
law provides the applicable test for the prudential consid-
eration of third-party standing. See Maj. Op. 21–27.
However, federal law provides its own test for third-party
standing, see Kowalski v. Tesmer, 543 U.S. 125, 131
(2004) (“[A] party seeking third-party standing [must]
make two additional showings [in addition to the re-
quirements of Article III]. First, we have asked whether
the party asserting the right has a ‘close’ relationship
with the person who possesses the right. Second, we have
STARR INTERNATIONAL COMPANY    v. US                     27




considered whether there is a ‘hindrance’ to the posses-
sor’s ability to protect his own interests.” (citation omit-
ted)), and the majority leaves unanswered the question of
how these federal law requirements apply to Starr’s
claim.
    Second, the substance of the majority’s analysis is on
state law, not concepts historically characterized as
threshold prudential considerations in light of the Consti-
tution. See Maj. Op. 21–27. However, the Supreme Court
has differentiated between prudential and state law
standing requirements, explaining that constitutional and
prudential considerations prevail over state law consider-
ations. See Vill. of Arlington Heights v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 262 n.8 (1977) (“State law of stand-
ing, however, does not govern such determinations in
federal courts. The constitutional and prudential consid-
erations . . . respond to concerns that are peculiarly
federal in nature.” (citation omitted)); see also Lexmark,
134 S. Ct. at 1386, 1388 (explaining that the prudential
standing label is “misleading” and that the relevant
inquiry is “the meaning of the congressionally enacted
provision creating a cause of action”); id. at 1387 n.4
(providing additional commentary on prudential consid-
erations). Congress, not state courts, is responsible for
establishing the bounds of these prudential considerations
within Article III’s requirements. See Gladstone Realtors
v. Vill. of Bellwood, 441 U.S. 91, 100 (1979) (explaining
that “Congress may, by legislation, expand standing” to
encompass litigants otherwise “barred by prudential
standing rules” but that “[i]n no event . . . may Congress
abrogate the Art[icle] III minima” (emphasis added)
(internal quotation marks and citations omitted)).
    Third, even if the majority properly characterized its
analysis as involving prudential considerations, an analy-
sis of those factors would come only after addressing the
constitutional minimum requirements. See McKinney v.
28                        STARR INTERNATIONAL COMPANY    v. US



details regarding the constitutional standing require-
ments under Article III and then analyze one of the
elements in particular—i.e., injury in fact.
     A. Starr Does Not Satisfy the Constitutional Require-
                     ments for Standing
           1. Constitutional Standing Requirements
    The Constitution delegates certain powers across the
three branches of the Federal Government and places
limits on those powers. See INS v. Chadha, 462 U.S. 919,
951 (1983) (The Constitution “divide[s] the delegated
powers of the . . . [F]ederal [G]overnment into three
defined categories, legislative, executive[,] and judicial, to



U.S. Dep’t of Treasury, 799 F.2d 1544, 1549 (Fed. Cir.
1986) (“[T]he court must undertake a two-step analysis
which involves both the constitutional limitations and the
prudential limitations that circumscribe standing. As a
threshold matter[,] the court must ensure that the litigant
satisfies the requirements of Article III of the Constitu-
tion. Once the court determines that the litigant satisfies
the constitutional aspects, it must consider . . . prudential
limitations . . . .” (emphases added) (citations omitted)).
Indeed, the majority of the cases in the majority’s brief
discussion of standing under federal law, Maj. Op. 18–22
& nn.16–18, first address “the constitutional require-
ments of Article III” before “nonconstitutional prudential
considerations,” Franchise Tax Bd. v. Alcan Aluminum
Ltd. 493 U.S. 331, 335, 335–38 (1990); see, e.g., Lexmark,
134 S. Ct. at 1386 (“satisf[ying]” itself of “standing under
Article III” before turning to prudential considerations);
Singleton v. Wulff, 428 U.S. 106, 112–18 (1976) (explain-
ing that the first inquiry is Article III’s constitutional
standing requirements and the second inquiry is pruden-
tial considerations and then addressing these considera-
tions in turn).
STARR INTERNATIONAL COMPANY      v. US                       29



assure . . . that each Branch of government . . . confine[s]
itself to its assigned responsibility.”). “Article III of the
Constitution” discusses the powers granted to the Judicial
Branch and, inter alia, “confines the judicial power of
federal courts to deciding actual ‘Cases’ or ‘Controver-
sies.’” Hollingsworth v. Perry, 133 S. Ct. 2652, 2661
(2013) (quoting U.S. Const. art. III, § 2).
     “Standing to sue is a doctrine rooted in the traditional
understanding of a case or controversy” required by
Article III. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016). The Supreme Court has established three ele-
ments comprising the “irreducible minimum” necessary to
establish standing under the Constitution. Valley Forge
Christian Coll. v. Ams. United for Separation of Church &
State, Inc., 454 U.S. 464, 472 (1982). The party invoking
federal jurisdiction must demonstrate that it has
“(1) suffered an injury in fact, (2) that is fairly traceable to
the challenged conduct of the defendant, and (3) that is
likely to be redressed by a favorable judicial decision.”
Spokeo, 136 S. Ct. at 1547 (citations omitted).
  2. Starr Has Not Shown That It Suffered an Injury in
                         Fact
    Although the party invoking federal jurisdiction must
satisfy these constitutional minimum requirements at
each stage of the litigation, the parties failed to address
these elements in their briefs. This does not, however,
prevent us from considering the issue. See Bender, 475
U.S. at 546 (holding that courts can raise standing sua
sponte). Therefore, we first consider the constitutional
elements of standing.
    The “[f]irst and foremost” element of the constitution-
al standing inquiry is whether Starr has shown injury in
fact. Citizens for Better Env’t, 523 U.S. at 103 (citation
omitted). “To establish injury in fact, a plaintiff must
show that he or she suffered an invasion of a legally
protected interest that is concrete and particularized and
30                       STARR INTERNATIONAL COMPANY       v. US



actual or imminent, not conjectural or hypothetical.”
Spokeo, 136 S. Ct. at 1548 (internal quotation marks and
citation omitted). Because the Court of Federal Claims
tried the case, Starr must show standing through “facts (if
controverted) . . . supported adequately by the evidence
adduced at trial.” Lujan, 504 U.S. at 561 (internal quota-
tion marks and citation omitted).
    Starr cannot show injury in fact because Starr’s injury
was not particularized. “Particularization is necessary to
establish injury in fact.” Spokeo, 136 S. Ct. at 1548. “For
an injury to be particularized, it must affect the plaintiff
in a personal and individual way.” Id. (internal quotation
marks and citation omitted). Neither the Court of Feder-
al Claims nor Starr has presented any evidence that
Starr’s injury was particularized. In fact, Starr acknowl-
edged that “[e]ach of the actions taken by the Government
had an effect that was shared across all of the common
stock on a ratable basis, share for share” in support of
class certification. J.A. 501694 (emphases added) (inter-
nal quotation marks and citation omitted); Oral Argu-
ment 8:15–8:37, http://oralarguments.cafc.uscourts.gov/
default.aspx?fl=2015-5103.mp3 (“Starr was not affected
any differently than other shareholders with respect to
the fact that it lost 80% of its voting control . . . . [I]t was
not proportionally affected differently.”).
    In an effort to show injury in fact, Starr attempts to
analogize its position to the shareholders in Alleghany
Corp. v. Breswick & Co., 353 U.S. 151 (1957). Starr Resp.
& Reply 33–34. However, these arguments are unpersua-
sive. In Alleghany, the Supreme Court held the share-
holders had direct standing to sue because the “new
preferred stock issue . . . is convertible, and under the
relevant notions of standing, the . . . dilution of the equity
of the common stockholders provided sufficient financial
interest to give them standing.” 353 U.S. at 160 (internal
quotation marks omitted). But Alleghany was “not a
case . . . where the injury feared [was] the indirect harm
STARR INTERNATIONAL COMPANY    v. US                     31



which may [have] result[ed] to every stockholder from
harm to the corporation.” Id. at 159–60 (internal quota-
tion marks and citation omitted). Instead, the “minority
common stockholders” in Alleghany suffered injury that
was distinct from the other stockholders. Id. at 158–60.
Starr’s alleged injury, in contrast, “is the indirect harm
which may result to every stockholder from harm to the
corporation,”     which    “is    clearly  insufficient   to
give . . . standing independently to institute suit.” Pitts-
burgh & W. Va. Ry. Co. v. United States, 281 U.S. 479,
487 (1930). Thus, Starr has failed to show particulariza-
tion of its purported injury in fact.
     Because Starr has not met its burden of showing that
its injury was particularized through facts supported by
the evidence adduced at trial, it cannot show injury in
fact. 9 As a result Starr cannot demonstrate the “irreduci-



   9    The majority mischaracterizes the “sole basis” of
my conclusion as the “number of people affected.” Maj.
Op. 18–19 n.16. This is inaccurate. My conclusion is
based on Starr’s failure to meet its burden of showing that
its alleged injury was distinct from the remaining AIG
shareholders’ injury and was not an injury stemming from
an indirect injury to the corporation, as instructed by
Pittsburgh. See 281 U.S. at 487. Moreover, had Starr
demonstrated that any alleged harm was particularized,
several hurdles remained to establishing injury in fact.
For example, the Court of Federal Claims determined
that, absent Government intervention, Starr’s shares
would have been valueless. See Starr IX, 121 Fed. Cl. at
474 (stating that “[t]he inescapable conclusion is that AIG
would have filed for bankruptcy, most likely during the
week of September 15–19, 2008,” and that “the value of
the shareholders[’] common stock would have been zero”).
That finding suggests a lack of an injury in fact. Beyond
the injury in fact requirement, Starr also would be re-
32                      STARR INTERNATIONAL COMPANY     v. US



ble minimum” elements of constitutional standing.
Therefore, I need not address the second and third ele-
ments of standing, i.e., traceability and redressability, nor
do I, for the purposes of a constitutional standing analy-
sis, need to consider the parties’ arguments as to standing
under Delaware law. 10 For these reasons, I would hold
that Starr does not have constitutional standing to invoke
federal court jurisdiction.
                       CONCLUSION
    The Court of Federal Claims continuously deferred
consideration of threshold issues of jurisdiction and
constitutional standing. The majority does the same,
avoiding difficult issues of jurisdiction and standing
established by the Constitution and by statute in favor of
state law. Rather than perpetuate these errors, I prefer
to evaluate the instant appeal using the requirements
imposed by the Constitution, Congress, and the Supreme
Court. Under this framework, I would find that the Court
of Federal Claims did not have jurisdiction to adjudicate
Starr’s illegal exaction claim and that Starr does not have
standing to allege a Fifth Amendment taking without just
compensation. Therefore, although my reasoning differs,
I concur-in-part on standing and concur-in-the-result that
vacatur and remand is warranted. When the action
returns to the Court of Federal Claims, it should be
dismissed.




quired to demonstrate satisfaction of the remaining
Article III requirements.
    10  While I agree with the majority’s analysis under
the “dual-nature exception” in Delaware corporate law (to
the extent it is applicable), I would not reach that issue
because Starr lacks constitutional standing.